





[Conformed Copy of Amended and Restated Plan as amended by Amendment Nos. 1 – 4]
ADA-ES, INC.
AMENDED AND RESTATED
2007 EQUITY INCENTIVE PLAN AS AMENDED
1. Purposes of the Plan. The purposes of this Plan are to attract and retain the
best available personnel, to provide additional incentives to Employees,
Directors and Consultants and to promote the success of the Company’s business.
2. Definitions. As used herein, the following definitions shall apply:
(a) “Administrator” means the Board or any of the Committees appointed to
administer the Plan.
(b) “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 promulgated under the Exchange Act.
(c) “Applicable Laws” means the legal requirements relating to the
administration of stock incentive plans, if any, under applicable provisions of
federal securities laws, state corporate and securities laws, the Code, the
rules of any applicable stock exchange or national market system and the rules
of any foreign jurisdiction applicable to Awards granted to residents therein.
(d) “Assumed” means that (i) pursuant to a Corporate Transaction defined in
Section 2(q)(i), 2(q)(ii) or 2(q)(iii), the contractual obligations represented
by the Award are expressly assumed (and not simply by operation of law) by the
successor entity or its Parent in connection with the Corporate Transaction with
appropriate adjustments to the number and type of securities of the successor
entity or its Parent subject to the Award and the exercise or purchase price
thereof which preserves the compensation element of the Award existing at the
time of the Corporate Transaction as determined in accordance with the
instruments evidencing the agreement to assume the Award or (ii) pursuant to a
Corporate Transaction defined in Section 2(q)(iv) or 2(q)(v), the Award is
expressly affirmed by the Company.
(e) “Award” means the grant of an Option, Restricted Stock or other right or
benefit under the Plan.
(f) “Award Agreement” means the written agreement evidencing the grant of an
Award executed by the Company and the Grantee, including any amendments thereto.
(g) “Board” means the Board of Directors of the Company.
(h) “Cash Award” means an Award granted under the Plan that provides for a cash
payment to a Grantee related to the Continuous Service of such Grantee and to
performance goals for the Company (or one or more Related Entities) over a
specified time period.
(i) “Cause” means, with respect to the termination by the Company or a Related
Entity of the Grantee’s Continuous Service, that such termination is for “Cause”
as such term is expressly defined in a then-effective written agreement between
the Grantee and the Company or such Related Entity, or in the absence of such
then-effective written agreement and definition, is based on, in the
determination of the Administrator, the Grantee’s: (i) performance of any act or
failure to perform any act in bad faith and to the detriment of the Company or a
Related Entity; (ii) dishonesty, intentional misconduct or material breach of
any agreement with the Company or a Related Entity; or (iii) commission of a
crime involving dishonesty, breach of trust or physical or emotional harm to any
person.
(j) “Change in Control” means a change in ownership or control of the Company
effected through either of the following transactions:
(i) the direct or indirect acquisition by any person or related group of persons
(“Person”) (other than an acquisition from or by the Company or by a
Company-sponsored employee benefit plan or by a Person that directly or
indirectly controls, is controlled by or is under common control with, the
Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than fifty percent (50%) of the


1
Active/44772017.2

--------------------------------------------------------------------------------





total combined voting power of the Company’s outstanding securities pursuant to
a tender or exchange offer made directly to the Company’s stockholders which a
majority of the Continuing Directors who are not Affiliates or Associates of the
offeror do not recommend such stockholders accept;


(ii) a change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
For purposes of this clause (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control; or
(iii) a change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that for purposes of this subsection (iii), the
following will not constitute a change in the ownership of a substantial portion
of the Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock,
(2) an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person
described in this subsection (iii)(B)(3). For purposes of this subsection (iii),
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. For purposes of this Section 2(iii),
persons will be considered to be acting as a group if they are owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock, or similar business transaction with the Company.
Notwithstanding anything herein to the contrary, with respect to any amounts
that constitute deferred compensation under Code Section 409A, to the extent
required to avoid accelerated taxation or penalties, no Change in Control will
be deemed to have occurred unless such Change in Control also constitutes a
change in control in the ownership or effective control of the Company or a
change in the ownership of a substantial portion of the Company’s assets under
Code Section 409A.
(k) “Code” means the Internal Revenue Code of 1986, as amended.
(l) “Committee” means any committee composed of Directors of the Board appointed
by the Board to administer the Plan.
(m) “Common Stock” means the common stock of the Company.
(n) “Company” means ADA-ES, Inc., a Colorado corporation.
(o) “Consultant” means any person (other than an Employee or a Director, solely
with respect to rendering services in such person’s capacity as a Director) who
is engaged by the Company or any Related Entity to render consulting or advisory
services to the Company or such Related Entity.
(p) “Continuing Directors” means members of the Board who either (i) have been
Board members continuously for a period of at least thirty-six (36) months or
(ii) have been Board members for less than thirty-six (36) months and were
elected or nominated for election as Board members by at least a majority of the
Board members described in clause (i) who were still in office at the time such
election or nomination was approved by the Board.
(q) “Continuous Service” means that the provision of services to the Company or
a Related Entity in any capacity of Employee, Director or Consultant is not
interrupted or terminated. In jurisdictions requiring notice in advance of an
effective termination as an Employee, Director or Consultant, Continuous Service
shall be deemed terminated upon the actual cessation of providing services to
the Company or a Related Entity notwithstanding any required notice period that
must be fulfilled before a termination as an Employee, Director or Consultant
can be effective under


2
Active/44772017.2

--------------------------------------------------------------------------------





Applicable Laws. Continuous Service shall not be considered interrupted in the
case of (i) any approved leave of absence, (ii) transfers among the Company, any
Related Entity or any successor in any capacity of Employee, Director or
Consultant or (iii) any change in status as long as the individual remains in
the service of the Company or a Related Entity in any capacity of Employee,
Director or Consultant (except as otherwise provided in the Award Agreement). An
approved leave of absence shall include sick leave, military leave or any other
authorized personal leave for a period not to exceed six months, provided,
however, that absences of six months or more shall continue to be an approved
leave of absence if the Employee, Director or Consultant has a contractual or
statutory right to re-employment . For purposes of each Incentive Stock Option
granted under the Plan, if such leave exceeds ninety (90) days, and reemployment
upon expiration of such leave is not guaranteed by statute or contract, then the
Incentive Stock Option shall be treated as a Non-Qualified Stock Option on the
day three (3) months and one (1) day following the expiration of such ninety
(90) day period.
(r) “Corporate Transaction” means any of the following transactions:
(i) a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;
(ii) the sale, transfer or other disposition of all or substantially all of the
assets of the Company;
(iii) the complete liquidation or dissolution of the Company;
(iv) any reverse merger or series of related transactions culminating in a
reverse merger (including, but not limited to, a tender offer followed by a
reverse merger) in which the Company is the surviving entity but in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from those who held such securities immediately prior to such
merger but excluding any such transaction or series of related transactions that
the Administrator determines shall not be a Corporate Transaction; or
(v) acquisition in a single or series of related transactions by any person or
related group of persons (other than the Company or by a Company-sponsored
employee benefit plan) of beneficial ownership (within the meaning of Rule 13d-3
of the Exchange Act) of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding securities but
excluding any such transaction or series of related transactions that the
Administrator determines shall not be a Corporate Transaction.
(s) “Covered Employee” means an Employee who is a “covered employee” under
Section 162(m)(3) of the Code.
(t) “Director” means a member of the Board or the board of directors of any
Related Entity.
(u) “Disability” means, with respect to a Grantee, the inability of such Grantee
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than twelve (12) months, as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and shall be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.
(v) “Employee” means any person, including an Officer or Director, who is in the
employ of the Company or any Related Entity, subject to the control and
direction of the Company or any Related Entity as to both the work to be
performed and the manner and method of performance. The payment of a director’s
fee by the Company or a Related Entity shall not be sufficient to constitute
“employment” by the Company.
(w) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(x) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation, any of the markets
operated by or for NASDAQ, its Fair Market Value shall be the closing sales
price for such stock (or the closing bid, if no sales were reported) as quoted
on such exchange or system on the


3
Active/44772017.2

--------------------------------------------------------------------------------





date of determination (or, if no closing sales price or closing bid was reported
on that date, as applicable, on the last trading date such closing sales price
or closing bid was reported), as reported in The Wall Street Journal or such
other source as the Administrator deems reliable;
 
 
(ii) If the Common Stock is regularly quoted on an automated quotation system
(including the OTC Bulletin Board) or by a recognized securities dealer, but
selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination (or, if no such prices were reported on that
date, on the last date such prices were reported), as reported in The Wall
Street Journal or such other source as the Administrator deems reliable; or
(iii) In the absence of an established market for the Common Stock of the type
described in (i) and (ii), above, the Fair Market Value thereof shall be
determined by the Administrator in good faith, and in a manner that comports
with the requirements of Section 409A and 422 of the Code and any Applicable
Law.
(y) “Good Reason” means the occurrence after a Corporate Transaction or Change
in Control of any of the following events or conditions unless consented to by
the Grantee (and the Grantee shall be deemed to have consented to any such event
or condition unless the Grantee provides written notice of the Grantee’s
non-acquiescence within 90 days of the effective time of such event or condition
and the Company cannot cure any such event or condition within 30 days upon such
notice):
(i) a change in the Grantee’s responsibilities or duties which represents a
material and substantial diminution in the Grantee’s responsibilities or duties
as in effect immediately preceding the consummation of a Corporate Transaction
or Change in Control;
(ii) a reduction in the Grantee’s base salary to a level below that in effect at
any time within six (6) months preceding the consummation of a Corporate
Transaction or Change in Control or at any time thereafter; or
(iii) requiring the Grantee to be based at any place outside a 50-mile radius
from the Grantee’s job location or residence prior to the Corporate Transaction
or Change in Control except for reasonably required travel on business which is
not materially greater than such travel requirements prior to the Corporate
Transaction or Change in Control.
(z) “Grantee” means an Employee, Director or Consultant who receives an Award
under the Plan.
(aa) “Immediate Family” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in law, daughter-in-law, brother-in-law or
sister-in-law, including adoptive relationships, any person sharing the
Grantee’s household (other than a tenant or employee), a trust in which these
persons (or the Grantee) have more than fifty percent (50%) of the beneficial
interest, a foundation in which these persons (or the Grantee) control the
management of assets, and any other entity in which these persons (or the
Grantee) own more than fifty percent (50%) of the voting interests.
(bb) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.
(cc) “Measurement Date” means the last day of the time period over which
performance with respect to which the performance goals for any Cash Award are
measured, or, if later, the last day of Continuous Service required for any
Grantee to be entitled to such Cash Award.
(dd) “Non-Management Director” means a director of the Company who is not an
Employee.
(ee) “Non-Qualified Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.
(ff) “Officer” means a person who is an officer of the Company or a Related
Entity within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.
(gg) “Option” means an option to purchase Shares pursuant to an Award Agreement
granted under the Plan.
 


4
Active/44772017.2

--------------------------------------------------------------------------------





(hh) “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.
(ii) “Performance-Based Compensation” means compensation qualifying as
“performance-based compensation” under Section 162(m) of the Code.
(jj) “Plan” means this Amended and Restated 2007 Equity Incentive Plan.
(kk) “Related Entity” means any Parent or Subsidiary of the Company and any
business, corporation, partnership, limited liability company or other entity in
which the Company or a Parent or a Subsidiary of the Company holds a substantial
ownership interest, directly or indirectly.
(ll) “Replaced” means that (i) pursuant to a Corporate Transaction defined in
Section 2(q)(i), 2(q)(ii) or 2(q)(iii), the Award is replaced with a comparable
stock award or a cash incentive program of the successor entity or Parent
thereof which preserves the compensation element of such Award existing at the
time of the Corporate Transaction and provides for subsequent payout in
accordance with the same vesting schedule or a vesting schedule more favorable
to the Grantee applicable to such Award or (ii) pursuant to a Corporate
Transaction defined in Section 2(q)(iv) or 2(q)(v), the Award is replaced with a
comparable stock award or a cash incentive program of the Company or Parent
thereof which preserves the compensation element of such Award existing at the
time of the Corporate Transaction and provides for subsequent payout in
accordance with the same vesting schedule or a vesting schedule more favorable
to the Grantee applicable to such Award. The determination of Award
comparability shall be made by the Administrator and its determination shall be
final, binding and conclusive.
(mm) “Restricted Stock” means Shares issued under the Plan to the Grantee for
such consideration, if any, and subject to such restrictions on transfer, rights
of first refusal, repurchase provisions, forfeiture provisions and other terms
and conditions as established by the Administrator, as set forth in a Restricted
Stock Agreement that is issued in connection with such Award.
(nn) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor thereto.
(oo) “Share” means a share of the Common Stock.
(pp) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
3. Stock Subject to the Plan.
(a) Subject to the provisions of Section 10 below, the stock subject to this
Plan shall be the Company’s Common Stock, no par value per share (the “Common
Stock”), presently authorized but unissued or subsequently acquired by the
Company. Subject to adjustment as provided in Section 10 hereof, the aggregate
amount of Common Stock to be delivered upon the exercise of all Awards granted
under this Plan shall not exceed one million three hundred thousand
(1,300,000) shares of Common Stock as constituted on the effective date of this
Plan, or the effective date of any amendment affecting this provision. In
addition, the shares reserved for issuance of Awards granted under this Plan
will automatically be increased on the first day of each fiscal year, beginning
with the fiscal year commencing January 1, 2008, by an amount equal to ten
percent (10%) of the increase in the total number of shares of Common Stock
outstanding on the last day of the immediately preceding fiscal year over the
number of outstanding shares of Common Stock on such date one year prior, or
such lesser number of shares as is later ratified by the Board at their first
meeting or action in such new fiscal year; provided, that in no event shall any
such annual increase exceed three hundred thousand (300,000) shares and provided
further, that in no event shall the total number of shares authorized for
issuance under this Plan exceed one million eight hundred thousand
(1,800,000) shares.
(b) Any Shares covered by an Award (or portion of an Award) which are forfeited,
canceled or expire (whether voluntarily or involuntarily) shall be deemed not to
have been issued for purposes of determining the maximum aggregate number of
Shares which may be issued under the Plan. Shares that actually have been issued
under the Plan pursuant to an Award shall not be returned to the Plan and shall
not become available for future issuance under the


5
Active/44772017.2

--------------------------------------------------------------------------------





Plan, except that if unvested Shares are forfeited or repurchased by the
Company, such Shares shall become available for future grant under the Plan.
 
4. Administration of the Plan.
(a) Plan Administrator.
(i) Administration with Respect to Directors and Officers. With respect to
grants of Awards to Directors or Employees who are also Officers or Directors of
the Company, the Plan shall be administered by (A) the Board or (B) a Committee
designated by the Board, which Committee shall be constituted in such a manner
as to satisfy the Applicable Laws and to permit such grants and related
transactions under the Plan to be exempt from Section 16(b) of the Exchange Act
in accordance with Rule 16b-3. Once appointed, such Committee shall continue to
serve in its designated capacity until otherwise directed by the Board.
(ii) Administration With Respect to Consultants and Other Employees. With
respect to grants of Awards to Employees or Consultants who are neither
Directors nor Officers of the Company, the Plan shall be administered by (A) the
Board or (B) a Committee designated by the Board, which Committee shall be
constituted in such a manner as to satisfy the Applicable Laws. Once appointed,
such Committee shall continue to serve in its designated capacity until
otherwise directed by the Board.
(iii) Administration With Respect to Covered Employees. Notwithstanding the
foregoing, as of and after the date that the exemption for the Plan under
Section 162(m) of the Code expires, as set forth in Section 18 below, grants of
Awards to any Covered Employee intended to qualify as Performance-Based
Compensation shall be made only by a Committee (or subcommittee of a Committee)
which is comprised solely of two or more Directors eligible to serve on a
committee making Awards qualifying as Performance-Based Compensation. In the
case of such Awards granted to Covered Employees, references to the
“Administrator” or to a “Committee” shall be deemed to be references to such
Committee or subcommittee.
(b) Multiple Administrative Bodies. The Plan may be administered by different
bodies with respect to Directors, Officers, Consultants and Employees who are
neither Directors nor Officers.
(c) Powers of the Administrator. Subject to Applicable Laws and the provisions
of the Plan (including any other powers given to the Administrator hereunder),
and except as otherwise provided by the Board, the Administrator shall have the
authority, in its discretion:
(i) to select the Employees, Directors and Consultants to whom Awards may be
granted from time to time hereunder;
(ii) to determine whether and to what extent Awards are granted hereunder;
(iii) to determine the number of Shares or the amount of other consideration to
be covered by each Award granted hereunder;
(iv) to approve forms of Award Agreements for use under the Plan;
(v) to determine the terms and conditions of any Award granted hereunder;
(vi) to establish additional terms, conditions, rules or procedures to
accommodate the rules or laws of applicable foreign jurisdictions and to afford
Grantees favorable treatment under such rules or laws; provided, however, that
no Award shall be granted under any such additional terms, conditions, rules or
procedures with terms or conditions which are inconsistent with the provisions
of the Plan;
(vii) to amend the terms of any outstanding Award granted under the Plan,
provided that any amendment that would adversely affect the Grantee’s rights
under an outstanding Award shall not be made without the Grantee’s written
consent;
(viii) to construe and interpret the terms of the Plan and Awards, including
without limitation, any notice of award or Award Agreement, granted pursuant to
the Plan; and
 


6
Active/44772017.2

--------------------------------------------------------------------------------





(ix) to take such other action, not inconsistent with the terms of the Plan, as
the Administrator deems appropriate.
5. Eligibility. Awards other than Incentive Stock Options may be granted to
Employees, Directors and Consultants. Incentive Stock Options may be granted
only to Employees of the Company or a Parent or a Subsidiary of the Company. An
Employee, Director or Consultant who has been granted an Award may, if otherwise
eligible, be granted additional Awards. Awards may be granted to such Employees,
Directors or Consultants who are residing in foreign jurisdictions as the
Administrator may determine from time to time.
6. Terms and Conditions of Awards.
(a) Designation of Award. Each Award shall be designated in the Award Agreement.
In the case of an Option, the Option shall be designated as either an Incentive
Stock Option or a Non-Qualified Stock Option. However, notwithstanding such
designation, to the extent that the aggregate Fair Market Value of Shares
subject to Options designated as Incentive Stock Options which become
exercisable for the first time by a Grantee during any calendar year (under all
plans of the Company or any Parent or Subsidiary of the Company) exceeds
$100,000, such excess Options, to the extent of the Shares covered thereby in
excess of the foregoing limitation, shall be treated as Non-Qualified Stock
Options. For this purpose, Incentive Stock Options shall be taken into account
in the order in which they were granted, and the Fair Market Value of the Shares
shall be determined as of the grant date of the relevant Option.
(b) Conditions of Award. Subject to the terms of the Plan, the Administrator
shall determine the provisions, terms and conditions of each Award including,
but not limited to, the Award vesting schedule, repurchase provisions, rights of
first refusal, forfeiture provisions, form of payment (cash, Shares, or other
consideration) upon settlement of the Award, payment contingencies and
satisfaction of any performance criteria. The performance criteria established
by the Administrator may be based on any one of, or combination of, increase in
share price, earnings per share, total stockholder return, return on equity,
return on assets, return on investment, net operating income, cash flow,
revenue, economic value added, personal management objectives or other measure
of performance selected by the Administrator. Partial achievement of the
specified criteria may result in a payment or vesting corresponding to the
degree of achievement as specified in the Award Agreement. In the case of any
Award to any Grantee who may be a Covered Employee, which Award the
Administrator wishes to qualify as Performance-Based Compensation, the
Administrator may designate the Award as “Performance-Based Compensation” and
consistent with Section 162(m) of the Code, (i) must timely designate the
performance goals for such Award and (ii) must certify in writing when the
performance goals have been achieved. In such cases, the performance goals will
be based on one or more of the following:
(i) The following criteria for the Company on a consolidated basis, one or more
Related Entities, and/or one or more divisions of the foregoing, either in
absolute terms or compared to the performance of (x) the Company, its Related
Entities or divisions (for a different period), (y) one or more other companies
or (z) an index covering multiple companies:


1. net income
2. economic value added (earnings less a capital charge)
3. EBITDA (earnings before interest, taxes, depreciation and amortization)
4. sales
5. costs
6. gross margin
7. operating margin
8. pre-tax profit or income
9. market share
10. return on net assets
11. return on assets
12. return on capital
13. return on invested capital
14. cash flow
15. free cash flow


7
Active/44772017.2

--------------------------------------------------------------------------------





16. operating cash flow
17. operating income
18. earnings before interest and taxes
19. working capital
20. innovation as measured by a percentage of sales from new products
21. facility installations
22. technology advancements
23. product development
24. operational improvements
(ii) The following criteria for the Company, either in absolute terms or
compared to the performance of (x) the Company (for a different period), (y) one
or more other companies or (z) an index covering multiple companies:


1. stock price
2. return on stockholders’ equity
3. earnings per share
4. cash flow per share
5. total stockholder return (stock price appreciation plus dividends)
(c) Acquisitions and Other Transactions. The Administrator may issue Awards
under the Plan in settlement, assumption or substitution for outstanding awards
or obligations to grant future awards in connection with the Company or a
Related Entity acquiring another entity, an interest in another entity or an
additional interest in a Related Entity whether by merger, stock purchase, asset
purchase or other form of transaction.
(d) Deferral of Award Payment. The Administrator may establish one or more
programs under the Plan to permit selected Grantees the opportunity to elect to
defer receipt of consideration upon exercise of an Award, satisfaction of
performance criteria or other event that absent the election would entitle the
Grantee to payment or receipt of Shares or other consideration under an Award
(but only to the extent that such deferral programs would not result in an
accounting compensation charge unless otherwise determined and specifically
agreed to by the Administrator). The Administrator may establish the election
procedures, the timing of such elections, the mechanisms for payments of and
accrual of interest or other earnings, if any, on amounts, Shares or other
consideration so deferred and such other terms, conditions, rules and procedures
that the Administrator deems advisable for the administration of any such
deferral program. Irrespective of the rights of the Administrator to allow for
the deferral of consideration hereunder, no such deferral shall be effective if
it would result in the deferral constituting “nonqualified deferred
compensation” within the meaning of Code Section 409A, unless such deferral has
been approved by the Board and agreed to by the Grantee.
(e) Separate Programs. The Administrator may establish one or more separate
programs under the Plan for the purpose of issuing particular forms of Awards to
one or more classes of Grantees on such terms and conditions as determined by
the Administrator from time to time.
(f)  Individual Award Limits. Following the date that the exemption from
application of Section 162(m) of the Code described in Section 18 (or any
exemption having similar effect) ceases to apply to Awards, the maximum number
of Shares with respect to which Awards (including awards for Options or
Restricted Stock) may be granted to any Grantee in any fiscal year of the
Company shall be four hundred thousand (400,000) Shares; provided, however, that
Non-Management Directors shall be entitled to receive Awards in any fiscal year
for no more than fifty thousand (50,000) Shares. In connection with a Grantee’s
commencement of Continuous Service, a Grantee who is an Employee may be granted
Options for up to an additional one hundred thousand (100,000) Shares which
shall not count against the limit set forth in the previous sentence. The
foregoing limitations shall be adjusted proportionately in connection with any
change in the Company’s capitalization pursuant to Section 10 below. To the
extent required by Section 162(m) of the Code or the regulations thereunder, in
applying the foregoing limitations with respect to a Grantee, if any Option is
canceled, the canceled Option shall continue to count against the maximum number
of Shares with respect to which Options may be granted to the Grantee. For this
purpose, the repricing of an Option shall be treated as the cancellation of the
existing Option and the grant of a new Option.


8
Active/44772017.2

--------------------------------------------------------------------------------





(g) Early Exercise. The Award Agreement may, but need not, include a provision
whereby the Grantee may elect at any time while an Employee, Director or
Consultant to exercise any part or all of the Award prior to full vesting of the
Award. Any unvested Shares received pursuant to such exercise may be subject to
a repurchase right in favor of the Company or a Related Entity or to any other
restriction the Administrator determines to be appropriate.
(h) Term of Award. The term of each Award shall be the term stated in the Award
Agreement, provided, however, that the term of an Incentive Stock Option may not
be more than ten (10) years from the date of grant thereof. However, in the case
of an Incentive Stock Option granted to a Grantee who, at the time the Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary of the
Company, the term of the Incentive Stock Option shall be five (5) years from the
date of grant thereof or such shorter term as may be provided in the Award
Agreement.
(i) Transferability of Awards. Incentive Stock Options and other Awards may not
be sold, pledged, assigned, hypothecated, transferred or disposed of in any
manner other than by will or by the laws of descent or distribution and may be
exercised, during the lifetime of the Grantee, only by the Grantee.
Non-Qualified Stock Options shall be transferable by will, by the laws of
descent and distribution or to the extent and in the manner authorized by the
Administrator, by gift to members of the Grantee’s Immediate Family.
(j) Time of Granting Awards. The date of grant of an Award shall for all
purposes be the date on which the Administrator makes the determination to grant
such Award or such other date as is determined by the Administrator.
7. Award Exercise or Purchase Price, Consideration and Taxes.
(a) Exercise or Purchase Price. The exercise or purchase price, if any, for an
Award shall be as follows:
(i) In the case of an Incentive Stock Option:
(A) granted to an Employee who, at the time of the grant of such Incentive Stock
Option owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary of the
Company, the per Share exercise price shall be not less than one hundred ten
percent (110%) of the Fair Market Value per Share on the date of grant; or
(B) granted to any Employee other than an Employee described in the preceding
paragraph, the per Share exercise price shall be not less than one hundred
percent (100%) of the Fair Market Value per Share on the date of grant.
(ii) In the case of a Non-Qualified Stock Option, the per Share exercise price
shall be not less than one hundred percent (100%) of the Fair Market Value per
Share on the date of grant, unless otherwise determined by the Administrator.
(iii) In the case of Awards intended to qualify as Performance-Based
Compensation, the exercise or purchase price, if any, shall be not less than one
hundred percent (100%) of the Fair Market Value per Share on the date of grant.
 
(iv) Notwithstanding the foregoing provisions of this Section 7(a), in the case
of an Award issued pursuant to Section 6(c), above, the exercise or purchase
price for the Award shall be determined in accordance with the provisions of the
relevant instrument evidencing the agreement to issue such Award.
(b) Attribution Rule. For purposes of subsection 7(a)(i)(A) above, in
determining stock ownership, an employee shall be deemed to own the stock owned,
directly or indirectly, by his or her Immediate Family. Stock owned, directly or
indirectly, by or for a corporation, partnership, estate or trust shall be
deemed to be owned proportionately by or for its stockholders, partners or
beneficiaries. If an employee or a person related to the employee owns an
unexercised option or warrant to purchase stock of the Company, the stock
subject to that portion of the option or warrant which is unexercised shall not
be counted in determining stock ownership. For purposes of this Section 7, stock
owned by an employee shall include all stock owned by him or her which is
actually issued and outstanding immediately before the grant of the incentive
stock option to the employee.


9
Active/44772017.2

--------------------------------------------------------------------------------





(c) Consideration. Subject to Applicable Laws, the consideration to be paid for
the Shares to be issued upon exercise or purchase of an Award, including the
method of payment, shall be determined by the Administrator (and, in the case of
an Incentive Stock Option, shall be determined at the time of grant). In
addition to any other types of consideration the Administrator may determine,
the Administrator is authorized to accept as consideration for Shares issued
under the Plan the following:
(i) cash;
(ii) check;
(iii) delivery of Grantee’s promissory note with such recourse, interest,
security and redemption provisions as the Administrator determines as
appropriate (but only to the extent that the acceptance or terms of the
promissory note would not violate an Applicable Law and would not result in an
accounting compensation charge with respect to the use of such promissory note
to pay the exercise price unless otherwise determined by the Administrator);
provided however, that no less than the greater of an amount equal to the “par
value” of the Common Stock to be issued upon the exercise of an Award (if such
stock has a “par value”) or $.01 per share shall be paid in cash or other
property having a value no less than the par value of such shares or $.01 per
share, as applicable, and may not be included in the amount of any deferred
obligation;
(iv) surrender of Shares or delivery of a properly executed form of attestation
of ownership of Shares as the Administrator may require which have a Fair Market
Value on the date of surrender or attestation equal to the aggregate exercise
price of the Shares as to which said Award shall be exercised (but only to the
extent that such exercise of the Award would not result in an accounting
compensation charge with respect to the Shares used to pay the exercise price
unless otherwise determined by the Administrator; generally an accounting charge
will result if the Shares used to pay the exercise price were acquired less than
six months before the exercise);
(v) with respect to Options, payment through a broker-dealer sale and remittance
procedure pursuant to which the Grantee (A) provides written instructions to a
Company designated brokerage firm to effect the immediate sale of some or all of
the purchased Shares and remit to the Company sufficient funds to cover the
aggregate exercise price payable for the purchased Shares and (B) provides
written directives to the Company to deliver the certificates for the purchased
Shares directly to such brokerage firm in order to complete the sale
transaction; or
(vi) any combination of the foregoing methods of payment.
(d) Taxes. No Shares shall be delivered under the Plan to any Grantee or other
person until such Grantee or other person has made arrangements acceptable to
the Administrator for the satisfaction of any foreign, federal, state or local
income and employment tax withholding obligations, including, without
limitation, obligations incident to the receipt of Shares or the disqualifying
disposition of Shares received on exercise of an Incentive Stock Option. Upon
exercise of an Award, the Company shall withhold or collect from Grantee an
amount sufficient to satisfy such tax obligations.
 
8. Procedure for Exercise; Rights as a Stockholder.
(a) Any Award granted hereunder shall be exercisable at such times and under
such conditions as determined by the Administrator under the terms of the Plan
and specified in the Award Agreement.
(b) An Award shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the Award
by the person entitled to exercise the Award and full payment for the Shares
with respect to which the Award is exercised has been made, including, to the
extent selected, use of the broker-dealer sale and remittance procedure to pay
the purchase price as provided in Section 7(c)(v). Until the issuance (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company) of the stock certificate evidencing
such Shares, no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to Shares subject to an Award,
notwithstanding the exercise of an Option or other Award. No adjustment will be
made for a dividend or other right for which the record date is prior to the
date the stock certificate is issued, except as provided in the Award Agreement
or Section 10 below.


10
Active/44772017.2

--------------------------------------------------------------------------------





9. Conditions Upon Issuance of Shares.
(a) Shares shall not be issued pursuant to the exercise of an Award unless the
exercise of such Award and the issuance and delivery of such Shares pursuant
thereto comply with all Applicable Laws. Compliance with all Applicable Laws
shall be determined by counsel for the Company.
(b) As a condition to the exercise of an Award, the Company may require the
person exercising such Award to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required by any Applicable
Laws. THE COMPANY SHALL NOT BE OBLIGATED, BY REASON OF THIS PROVISION OR
OTHERWISE, TO UNDERTAKE REGISTRATION OF THE OPTIONS OR STOCK HEREUNDER.
10. Adjustments Upon Changes in Capitalization. Subject to any required action
by the stockholders of the Company, the number of Shares covered by each
outstanding Award, the number of Shares which have been authorized for issuance
under the Plan but as to which no Awards have yet been granted or which have
been returned to the Plan, the exercise or purchase price of each such
outstanding Award, the maximum number of Shares with respect to which Options
may be granted to any Grantee in any fiscal year of the Company as well as any
other terms that the Administrator determines require adjustment shall be
proportionately adjusted for (i) any increase or decrease in the number of
issued Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Shares or similar transaction affecting
the Shares, (ii) any other increase or decrease in the number of issued Shares
effected without receipt of consideration by the Company and (iii) as the
Administrator may determine in its discretion, any other transaction with
respect to Common Stock including a corporate merger, consolidation, acquisition
of property or stock, separation (including a spin-off or other distribution of
stock or property), reorganization, liquidation (whether partial or complete) or
any similar transaction; provided, however that conversion of any convertible
securities of the Company shall not be deemed to have been “effected without
receipt of consideration.” Such adjustment shall be made by the Administrator,
and its determination shall be final, binding and conclusive. Except as the
Administrator determines, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason hereof shall be made with respect to, the
number or price of Shares subject to an Award.
11. Corporate Transactions and Changes in Control.
(a) Termination of Award to Extent Not Assumed in Corporate Transaction.
Effective upon the consummation of a Corporate Transaction, all outstanding
Awards under the Plan shall terminate. However, all such Awards shall not
terminate to the extent they are Assumed in connection with the Corporate
Transaction.
 
(b) Acceleration of Award Upon Corporate Transaction or Change in Control.
(i) Corporate Transaction. Except as provided otherwise in an individual Award
Agreement, in the event of a Corporate Transaction and:
(A) for the portion of each Award that is Assumed or Replaced, then such Award
(if Assumed), the replacement Award (if Replaced) or the cash incentive program
(if Replaced) automatically shall become fully vested, exercisable and payable
and be released from any repurchase or forfeiture rights (other than repurchase
rights exercisable at Fair Market Value) for all of the Shares at the time
represented by such Assumed or Replaced portion of the Award, immediately upon
termination of the Grantee’s Continuous Service if such Continuous Service is
terminated by the successor company or the Company without Cause or voluntarily
by the Grantee with Good Reason within twelve (12) months after the Corporate
Transaction; and
(B) for the portion of each Award that is neither Assumed nor Replaced, such
portion of the Award shall automatically become fully vested and exercisable and
be released from any repurchase or forfeiture rights (other than repurchase
rights exercisable at Fair Market Value) for all of the Shares at the time
represented by such portion of the Award, immediately prior to the specified
effective date of such Corporate Transaction.
(ii) Change in Control. Except as provided otherwise in an individual Award
Agreement, following a Change in Control (other than a Change in Control which
also is a Corporate Transaction) and upon the termination


11
Active/44772017.2

--------------------------------------------------------------------------------





of the Continuous Service of a Grantee if such Continuous Service is terminated
by the Company or Related Entity without Cause or voluntarily by the Grantee
with Good Reason within twelve (12) months after a Change in Control, each Award
of such Grantee which is at the time outstanding under the Plan automatically
shall become fully vested and exercisable and be released from any repurchase or
forfeiture rights (other than repurchase rights exercisable at Fair Market
Value), immediately upon the termination of such Continuous Service.
(c) Effect of Acceleration on Incentive Stock Options. Any Incentive Stock
Option accelerated under this Section 11 in connection with a Corporate
Transaction or Change in Control shall remain exercisable as an Incentive Stock
Option under the Code only to the extent the $100,000 dollar limitation of
Section 422(d) of the Code is not exceeded. To the extent such dollar limitation
is exceeded, a proportional fraction of each share subject to such Option will
be allocated as part Incentive Stock Option and part Non-Qualified Stock Option.
12. Effective Date and Term of Plan. The Plan shall become effective upon the
earlier to occur of its adoption by the Board or its approval by the
stockholders of the Company. It shall continue in effect for a term of ten
(10) years unless sooner terminated. Subject to Section 17 below, and Applicable
Laws, Awards may be granted under the Plan upon its becoming effective.
13. Amendment, Suspension or Termination of the Plan; Code Section 409A
Considerations.
(a) The Board may at any time amend, suspend or terminate the Plan. To the
extent necessary to comply with Applicable Laws, the Company shall obtain
stockholder approval of any Plan amendment in such a manner and to such a degree
as required.
(b) No Award may be granted during any suspension of the Plan or after
termination of the Plan.
(c) No suspension or termination of the Plan (including termination of the Plan
under Section 12, above) shall adversely affect any rights under Awards already
granted to a Grantee.
(d) Any amendment of the Plan may be accomplished in a manner calculated to
cause such amendment not to constitute an “extension,” “renewal” or
“modification” (each within the meaning of Code Section 409A) of any Awards that
would cause such Awards to be considered “nonqualified deferred compensation”
(within the meaning of Code Section 409A). Notwithstanding the foregoing, if at
any time the Board or the Administrator determines that any Award may be subject
to Code Section 409A, the Board or the Administrator may, in its sole
discretion, and without a Grantee’s prior consent, amend the Plan or any Award
as it may determine is necessary or desirable either for the Plan and Awards to
be exempt from the application of Code Section 409A or to satisfy the
requirements of Code Section 409A, including by adding conditions with respect
to the vesting and/or the payment of Awards.
 
14. Reservation of Shares.
(a) The Company, during the term of the Plan, will at all times reserve and keep
available such number of Shares as are sufficient to satisfy the requirements of
the Plan.
(b) The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority is not obtained.
15. No Effect on Terms of Employment/Consulting Relationship. The Plan shall not
confer upon any Grantee any right with respect to the Grantee’s Continuous
Service and shall not interfere in any way with his or her right or the right of
the Company or any Related Entity to terminate the Grantee’s Continuous Service
at any time, with or without Cause and with or without notice. The ability of
the Company or any Related Entity to terminate the employment of a Grantee who
is employed at will is in no way affected by its determination that the
Grantee’s Continuous Service has been terminated for Cause for the purposes of
this Plan.
16. No Effect on Retirement and Other Benefit Plans. Except as specifically
provided in a retirement or other benefit plan of the Company or a Related
Entity, Awards shall not be deemed compensation for purposes of computing
benefits or contributions under any retirement plan of the Company or a Related
Entity, and shall not affect any benefits


12
Active/44772017.2

--------------------------------------------------------------------------------





under any other benefit plan of any kind or any benefit plan subsequently
instituted under which the availability or amount of benefits is related to
level of compensation. The Plan is not a “Retirement Plan” or “Welfare Plan”
under the Employee Retirement Income Security Act of 1974, as amended.
17. Stockholder Approval. The grant of Incentive Stock Options under the Plan,
excluding Incentive Stock Options issued in substitution for outstanding
Incentive Stock Options pursuant to Section 424(a) of the Code, shall be subject
to approval of the Plan by the stockholders of the Company within twelve
(12) months before or after the date the Plan is adopted. Such stockholder
approval shall be obtained in the degree and manner required under Applicable
Laws. The Administrator may grant Incentive Stock Options under the Plan prior
to approval by the stockholders, but until such approval is obtained, no such
Incentive Stock Option shall be exercisable. If stockholder approval is not
obtained within the twelve (12) month period provided above, all Incentive Stock
Options previously granted under the Plan shall be exercisable as Non-Qualified
Stock Options.
18. Effect of Section 162(m) of the Code. At any time while the Company is
subject to the reporting obligations of Section 12 of the Exchange Act, the Plan
and all Awards (except Awards of Restricted Stock that vest over time) issued
thereunder are intended to be exempt from the application of Section 162(m) of
the Code, which restricts under certain circumstances the Federal income tax
deduction for compensation paid by a public company to named executives in
excess of $1 million per year. The exemption is based on Treasury Regulation
Section 1.162-27(f), in the form existing on the effective date of the Plan,
with the understanding that such regulation generally exempts from the
application of Section 162(m) of the Code compensation paid pursuant to a plan
that existed before a company becomes publicly held. Under such Treasury
Regulation, this exemption is available to the Plan for the duration of the
period that lasts until the earliest of (i) the expiration of the Plan, (ii) the
material modification of the Plan, (iii) the exhaustion of the maximum number of
shares of Common Stock available for Awards under the Plan, as set forth in
Section 3(a), (iv) the first meeting of stockholders at which directors are to
be elected that occurs after the close of the third calendar year following the
calendar year in which the Company first becomes subject to the reporting
obligations of Section 12 of the Exchange Act, or (v) such other date required
by Section 162(m) of the Code and the rules and regulations promulgated
thereunder. To the extent that the Administrator determines as of the date of
grant of an Award that (i) the Award is intended to qualify as Performance-Based
Compensation and (ii) the exemption described above is no longer available with
respect to such Award, such Award shall not be effective until any stockholder
approval required under Section 162(m) of the Code has been obtained.
19. Code Section 409A Matters. Except as may be expressly provided with respect
to any Award granted under the Plan, the Plan and the Awards are not intended to
constitute a “nonqualified deferred compensation plan” within the meaning of
Code Section 409A, but rather are intended to be exempt from the application of
Code Section 409A. To the extent that the Plan and/or Awards are nevertheless
deemed to be subject to Code Section 409A, the Plan and Awards shall be
interpreted in accordance with Code Section 409A and any applicable Department
of Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the grant of any Award. Notwithstanding any provision of the Plan
or any Award to the contrary, in the event that the Administrator determines
that any Award may be or become subject to Code Section 409A, the Administrator
may adopt such amendments to the Plan and the affected Award (as described
above) or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, that the
Administrator determines are necessary or appropriate (a) to exempt the Plan and
any Award from the application of Code Section 409A and/or preserve the intended
tax treatment of the benefits provided with respect to the Award, or (b) to
comply with the requirements of Code Section 409A. Any such action may include,
but is not limited to, delaying payment, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Code Section 409A, to a
Grantee who is a “specified employee” within the meaning of Code Section 409A to
the first day following the six-month period (or, if earlier, the date of the
Grantee’s death) on the date of the Grantee’s “separation of service” as defined
in Code Section 409A. The Company shall use commercially reasonable efforts to
implement the provisions of this Section 19 in good faith; provided that neither
the Company, the Administrator nor any Employee, Director or representative of
the Company or of any of its Affiliates shall have any liability to with respect
to this Section 19.
20. Qualified Domestic Relations Orders.


13
Active/44772017.2

--------------------------------------------------------------------------------





(a) Anything in the Plan to the contrary notwithstanding, rights under Awards
may be assigned to an Alternate Payee to the extent that a QDRO so provides.
(The terms “Alternate Payee” and “QDRO” are defined in paragraph 20(c) below.)
The assignment of an Award to an Alternate Payee pursuant to a QDRO shall not be
treated as having caused a new grant. The transfer of an Incentive Stock Option
to an Alternate Payee may, however, cause it to fail to qualify as an Incentive
Stock Option. If an Award is assigned to an Alternate Payee, the Alternate Payee
generally shall have the same rights as the grantee under the terms of the Plan;
provided however, that (i) the Award shall be subject to the same vesting terms
and exercise period as if the Award were still held by the grantee and (ii) an
Alternate Payee may not transfer an Award.
(b) In the event of the Administrator’s receipt of a domestic relations order or
other notice of adverse claim by an Alternate Payee of a grantee of an Award,
transfer of the proceeds of the exercise of such Award, whether in the form of
cash, stock or other property, may be suspended. Such proceeds shall thereafter
be transferred pursuant to the terms of a QDRO or other agreement between the
Grantee and Alternate Payee. A Grantee’s ability to exercise an Award may be
barred if the Administrator receives a court order directing the Plan
administrator not to permit exercise.
(c) The word “QDRO” as used in the Plan shall mean a court order (i) that
creates or recognizes the right of the spouse, former spouse or child (an
“Alternate Payee”) of an individual who is granted an Award to an interest in
such Award relating to marital property rights or support obligations and
(ii) that the administrator of the Plan determines would be a “qualified
domestic relations order,” as that term is defined in section 414(p) of the Code
and section 206(d) of the Employee Retirement Income Security Act (“ERISA”), but
for the fact that the Plan is not a plan described in section 3(3) of ERISA.
21. Section 16(b) Compliance and Bifurcation of Plan. It is the intention of the
Company that this Plan comply in all respects with Section 16(b) and Rule 16b-3
under the Exchange Act, to the extent applicable, and, if any Plan provision is
later found not to be in compliance with such Section or Rule, as the case may
be, the provision shall be deemed null and void, and in all events the Plan
shall be construed in favor of its meeting the requirements of Section 16(b) and
Rule 16b-3 under the Exchange Act. Notwithstanding anything in the Plan to the
contrary, the Board, in its absolute discretion, may bifurcate the Plan so as to
restrict, limit or condition the use of any provision of the Plan to
participants who are officers and directors or other persons subject to
Section 16(b) of the Exchange Act without so restricting, limiting or
conditioning the Plan with respect to other participants.
 
    The undersigned, being the Secretary of ADA-ES, Inc. hereby certifies that
the foregoing is a true and correct copy of the ADA-ES, Inc. Amended and
Restated 2007 Equity Incentive Plan, as adopted by the Board of Directors on
April 27, 2007, and as adopted by the shareholders on              , 2007, and
as amended and restated by the Board of Directors on              , 2010.
 
 
 
 
ADA-ES, Inc.
 
 
By:
 
/s/    Mark H. McKinnies
Mark H. McKinnies, Secretary

 


14
Active/44772017.2

--------------------------------------------------------------------------------










ADA-ES AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN
NOTICE OF STOCK OPTION AWARD
 
 
 
 
Grantee’s Name and Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
    You (the “Grantee”) have been granted an option to purchase shares of Common
Stock, subject to the terms and conditions of this Notice of Stock Option Award
(the “Notice”), the ADA-ES Amended and Restated 2007 Equity Incentive Plan, as
amended from time to time (the “Plan”) and the Stock Option Award Agreement (the
“Option Agreement”) attached hereto, as follows. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Notice.
 
 
Award Number:
 
 
 
 
Date of Award:
 
 
 
 
Vesting Commencement Date:
 
 
 
 
Exercise Price per Share:
 
$                                                                      
                                                          
 
 
Total Number of Shares
Subject to the Option 
(the “Shares”):
 
 
 
 
Total Exercise Price:
 
$                                                                      
                                                         
 
 
Type of Option:
 
             Incentive Stock Option
 
 
 
 
             Non-Qualified Stock Option
 
 
Expiration Date:
 
 
 
 
Post-Termination Exercise Period:
 
Three (3) Months

Vesting Schedule:
    Subject to the Grantee’s Continuous Service and other limitations set forth
in this Notice, the Plan and the Option Agreement, the Option may be exercised,
in whole or in part, in accordance with the following schedule:
 
 
Period of Grantee’s
Continuous Relationship
With the Company or
Affiliate From the Date
the Option is Granted
 
Portion of Total Option
 
Which is Exercisable
 
 
 
End of              months
 
 
___
%
Each month thereafter
 
 
___
%
             months
 
 
100
%



 


15
Active/44772017.2

--------------------------------------------------------------------------------





    During any authorized leave of absence, the vesting of the Option as
provided in this schedule shall be suspended after the leave of absence exceeds
a period of ninety (90) days. Vesting of the Option shall resume upon the
Grantee’s termination of the leave of absence and return to service to the
Company or a Related Entity. The Vesting Schedule of the Option shall be
extended by the length of the suspension.
    In the event of termination of the Grantee’s Continuous Service for Cause,
the Grantee’s right to exercise the Option shall terminate concurrently with the
termination of the Grantee’s Continuous Service, except as otherwise determined
by the Administrator.
    In the event of the Grantee’s change in status from Employee to Consultant
or from an Employee whose customary employment is 20 hours or more per week to
an Employee whose customary employment is fewer than 20 hours per week, vesting
of the Option shall continue only to the extent determined by the Administrator
as of such change in status, provided that in no case shall such change in
status be considered a “separation of service” as defined in Code Section 409A.
    IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice
and agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan and the Option Agreement.
 
 
 
 
ADA-ES, INC., a Colorado corporation



 
 
 
 
 
By:
 
 

 
 
 
 
 
Title:
 
 



16
Active/44772017.2

--------------------------------------------------------------------------------







 
The Grantee acknowledges and agrees that the Shares subject to the Option shall
vest, if at all, only during the period of the Grantee’s Continuous Service (not
through the act of being hired, being granted the Option or acquiring Shares
hereunder). The Grantee further acknowledges and agrees that nothing in this
Notice, the Option Agreement or the Plan shall confer upon the Grantee any right
with respect to future Awards or continuation of the Grantee’s Continuous
Service or interfere in any way with the Grantee’s right or the right of the
Company or Related Entity to which the Grantee provides services to terminate
the Grantee’s Continuous Service, with or without cause and with or without
notice. The Grantee acknowledges that unless the Grantee has a written
employment agreement with the Company to the contrary, the Grantee’s status is
at will.
    The Grantee acknowledges receipt of a copy of the Plan and the Option
Agreement and represents that he or she:
    (a) is familiar with the terms and provisions thereof and hereby accepts the
Option, effective as of the date of grant stated above, subject to all of the
terms and provisions hereof and thereof;
    (b) has reviewed this Notice, the Plan and the Stock Option Award Option
Agreement being executed and delivered herewith in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Notice and
fully understands all provisions of this Notice, the Plan and the Option Award
Agreement.
    Grantee hereby agrees that all disputes arising out of or relating to this
Notice, the Plan and the Option Agreement shall be resolved in accordance with
Section 18 of the Option Agreement.
    Grantee further agrees to notify the Company upon any change in the
residence address indicated in this Notice.
    Grantee agrees, as a condition precedent to any exercise of the Option, to
deliver to the Company:
(a) an executed Exercise Notice in the form provided by the Company, which
notice may include (i) written assurances satisfactory to the Company as to
Grantee’s knowledge and experience in financial and business matters and/or that
Grantee has employed a purchaser representative who has such knowledge and
experience in financial and business matters, and that Grantee is capable of
evaluating, alone or together with a purchaser representative engaged by
Grantee, the merits and risks of exercising the Option; and (ii) written
assurances satisfactory to the Company stating that Grantee is acquiring the
Common Stock subject to the Option for such person’s own account and not with
any present intention of selling or otherwise distributing the Common Stock.
(These requirements, and any assurances given pursuant to such requirements,
shall be inoperative if, and only if: (x) the issuance of the shares upon the
exercise of the Option has been registered under a then currently effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”); or (y) as to any particular requirement, a determination is
made by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities law.); and
(b) an executed Shareholders Agreement (if any) in the form existing at the time
of exercise of the Option (as modified by the Company in its discretion);
 
 
 
 
 
 
 
 
 
 
Dated:
 
 
 
 
 
Signed:
 
 
 
 
 
 
 
 
Grantee
 
 

 




17
Active/44772017.2

--------------------------------------------------------------------------------






ADA-ES AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN
NOTICE OF STOCK OPTION AWARD
 
 
 
 
Grantee’s Name and Address:
 
 
 
 
 
 
 
 
 
 
 
 

    You (the “Grantee”) have been granted an option to purchase shares of Common
Stock, subject to the terms and conditions of this Notice of Stock Option Award
(the “Notice”), the ADA-ES Amended and Restated 2007 Equity Incentive Plan, as
amended from time to time (the “Plan”) and the Stock Option Award Agreement (the
“Option Agreement”) attached hereto, as follows. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Notice.
 
 
 
 
Award Number
 
 
 
 
 
Date of Award
 
 
 
 
 
Vesting Commencement Date
 
 
 
 
 
Exercise Price per Share
 
$                                                                       
                                         
                                          
 
 
 
Total Number of Shares Subject to the Option (the “Shares”)
 
 
 
 
 
Total Exercise Price
 
$                                                                       
                                         
                                          
 
 
 
Type of Option:
 
             Incentive Stock Option
 
 
 
 
 
             Non-Qualified Stock Option
 
 
 
Expiration Date:
 
 
 
 
 
Post-Termination Exercise Period:
 
Three (3) Months



 
Vesting Schedule:
    Subject to the Grantee’s Continuous Service and other limitations set forth
in this Notice, the Plan and the Option Agreement, the Option may be exercised,
in whole or in part, in accordance with the following schedule:
 


18
Active/44772017.2

--------------------------------------------------------------------------------





Period of Grantee’s
Continuous Relationship
With the Company or
Affiliate From the Date
the Option is Granted
 
Portion of Total Option
 
Which is Exercisable
 
 
 
End of              months
 
 
___
%
Each month thereafter
 
 
___
%
             months
 
 
100
%

 
 
    During any authorized leave of absence, the vesting of the Option as
provided in this schedule shall be suspended after the leave of absence exceeds
a period of ninety (90) days. Vesting of the Option shall resume upon the
Grantee’s termination of the leave of absence and return to service to the
Company or a Related Entity. The Vesting Schedule of the Option shall be
extended by the length of the suspension.
    In the event of termination of the Grantee’s Continuous Service for Cause,
the Grantee’s right to exercise the Option shall terminate concurrently with the
termination of the Grantee’s Continuous Service, except as otherwise determined
by the Administrator.
    In the event of the Grantee’s change in status from Employee to Consultant
or from an Employee whose customary employment is 20 hours or more per week to
an Employee whose customary employment is fewer than 20 hours per week, vesting
of the Option shall continue only to the extent determined by the Administrator
as of such change in status, provided that in no case shall such change in
status be considered a “separation of service” as defined in Code Section 409A.
    IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice
and agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan and the Option Agreement.
 
 
 
 
ADA-ES, INC., a Colorado corporation



 
 
 
 
 
By:
 
 

 
 
 
 
 
Title:
 
 

    The Grantee acknowledges receipt of a copy of the Plan and the Option
Agreement and represents that he or she:
    (a) is familiar with the terms and provisions thereof and hereby accepts the
Option, effective as of the date of grant stated above, subject to all of the
terms and provisions hereof and thereof;
 
    (b) has reviewed this Notice, the Plan and the Stock Option Award Option
Agreement being executed and delivered herewith in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Notice and
fully understands all provisions of this Notice, the Plan and the Option Award
Agreement.
    Grantee hereby agrees that all disputes arising out of or relating to this
Notice, the Plan and the Option Agreement shall be resolved in accordance with
Section 18 of the Option Agreement.
    Grantee further agrees to notify the Company upon any change in the
residence address indicated in this Notice.


19
Active/44772017.2

--------------------------------------------------------------------------------





    Grantee agrees, as a condition precedent to any exercise of the Option, to
deliver to the Company:
    (a) an executed Exercise Notice in the form provided by the Company, which
notice may include (i) written assurances satisfactory to the Company as to
Grantee’s knowledge and experience in financial and business matters and/or that
Grantee has employed a purchaser representative who has such knowledge and
experience in financial and business matters, and that Grantee is capable of
evaluating, alone or together with a purchaser representative engaged by
Grantee, the merits and risks of exercising the Option; and (ii) written
assurances satisfactory to the Company stating that Grantee is acquiring the
Common Stock subject to the Option for such person’s own account and not with
any present intention of selling or otherwise distributing the Common Stock.
(These requirements, and any assurances given pursuant to such requirements,
shall be inoperative if, and only if: (x) the issuance of the shares upon the
exercise of the Option has been registered under a then currently effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”); or (y) as to any particular requirement, a determination is
made by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities law.); and
    (b) an executed Shareholders Agreement (if any) in the form existing at the
time of exercise of the Option (as modified by the Company in its discretion).
 
 
 
 
 
 
 
 
 
 
Dated:
 
 
 
 
 
Signed:
 
 
 
 
 
 
 
 
Grantee
 
 

 




20
Active/44772017.2

--------------------------------------------------------------------------------








Award Number:             
ADA-ES INC. AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
1. Grant of Option. ADA-ES, Inc., a Colorado corporation (the “Company”), hereby
grants to the Grantee (the “Grantee”) named in the Notice of Stock Option Award
(the “Notice”), an option (the “Option”) to purchase the Total Number of Shares
of Common Stock subject to the Option (the “Shares”) set forth in the Notice, at
the Exercise Price per Share set forth in the Notice (the “Exercise Price”)
subject to the terms and provisions of the Notice, this Stock Option Award
Agreement (the “Option Agreement”) and the Company’s Amended and Restated 2007
Equity Incentive Plan, as amended from time to time (the “Plan”), which are
incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Option
Agreement.
    If designated in the Notice as an Incentive Stock Option, the Option is
intended to qualify as an Incentive Stock Option as defined in Section 422 of
the Code. However, notwithstanding such designation, to the extent that the
aggregate Fair Market Value of Shares subject to Options designated as Incentive
Stock Options which become exercisable for the first time by the Grantee during
any calendar year (under all plans of the Company or any Parent or Subsidiary of
the Company) exceeds $100,000, such excess Options, to the extent of the Shares
covered thereby in excess of the foregoing limitation, shall be treated as
Non-Qualified Stock Options. For this purpose, Incentive Stock Options shall be
taken into account in the order in which they were granted, and the Fair Market
Value of the Shares shall be determined as of the date the Option with respect
to such Shares is awarded.
    If designated in the Notice as a Nonqualified Stock Option, the Option is
NOT intended to qualify as an Incentive Stock Option.
    To the extent any Stock Option is designated as an Incentive Stock Option,
but for any reason (including the reason described above) fails to qualify as an
Incentive Stock Option, such option shall be treated as a Nonqualified Stock
Option.
2. Exercise of Option.
(a) Right to Exercise. The Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan and this Option Agreement. The Option shall be
subject to the provisions of Section 11 of the Plan relating to the
exercisability or termination of the Option in the event of a Corporate
Transaction or Change in Control. The Grantee shall be subject to reasonable
limitations on the number of requested exercises during any monthly or weekly
period as determined by the Administrator. In no event shall the Company issue
fractional Shares.
(b) Method of Exercise. The Option shall be exercisable by delivery of an
exercise notice (a form of which is attached hereto as Exhibit A) or by such
other procedure as specified from time to time by the Administrator which shall
state the election to exercise the Option, the whole number of Shares in respect
of which the Option is being exercised and such other provisions as may be
required by the Administrator. The exercise notice shall be delivered in person,
by certified mail or by such other method (including electronic transmission) as
determined from time to time by the Administrator to the Company accompanied by
payment of the Exercise Price. The Option shall be deemed to be exercised upon
receipt by the Company of such notice accompanied by the Exercise Price, which,
to the extent selected, shall be deemed to be satisfied by use of the
broker-dealer sale and remittance procedure to pay the Exercise Price provided
in Section 4(d) below.
(c) Shareholders Agreement. As a condition precedent to any exercise of the
Option, the Grantee shall deliver to the Company at the time of exercise, an
executed Shareholders Agreement in the form existing at the time of exercise of
the Option (as modified by the Company in its discretion as of such time).


(d) Taxes. No Shares will be delivered to the Grantee or other person pursuant
to the exercise of the Option until the Grantee or other person has made
arrangements acceptable to the Administrator for the satisfaction of applicable


21
Active/44772017.2

--------------------------------------------------------------------------------





income tax and employment tax withholding obligations, including, without
limitation, such other tax obligations of the Grantee incident to the receipt of
Shares or the disqualifying disposition of Shares received on exercise of an
Incentive Stock Option. Upon exercise of the Option, the Company or the
Grantee’s employer may offset or withhold (from any amount owed by the Company
or the Grantee’s employer to the Grantee) or collect from the Grantee or other
person an amount sufficient to satisfy such tax obligations and/or the
employer’s withholding obligations.
3. Grantee’s Representations. The Grantee understands that neither the Option
nor the Shares exercisable pursuant to the Option have been registered under the
Securities Act of 1933, as amended or any United States securities laws. If the
Shares purchasable pursuant to the exercise of the Option have not been
registered under the Securities Act of 1933, as amended, at the time the Option
is exercised, the Grantee shall, if requested by the Company, concurrently with
the exercise of all or any portion of the Option, deliver to the Company his or
her Investment Representation Statement in the form attached hereto as Exhibit
B.
4. Method of Payment. Payment of the Exercise Price shall be made by any of the
following, or a combination thereof, at the election of the Grantee; provided,
however, that such exercise method does not then violate any Applicable Law:
(a) cash;
(b) check;
(c) surrender of Shares or delivery of a properly executed form of attestation
of ownership of Shares as the Administrator may require (including withholding
of Shares otherwise deliverable upon exercise of the Option) which have a Fair
Market Value on the date of surrender or attestation equal to the aggregate
Exercise Price of the Shares as to which the Option is being exercised (but only
to the extent that such exercise of the Option would not result in an accounting
compensation charge with respect to the Shares used to pay the exercise price);
or
(d) payment through a broker-dealer sale and remittance procedure pursuant to
which the Grantee (i) provides written instructions to a Company-designated
brokerage firm to effect the immediate sale of some or all of the purchased
Shares and remit to the Company sufficient funds to cover the aggregate exercise
price payable for the purchased Shares and (ii) provides written directives to
the Company to deliver the certificates for the purchased Shares directly to
such brokerage firm in order to complete the sale transaction.
5. Restrictions on Exercise. The Option may not be exercised if the issuance of
the Shares subject to the Option upon such exercise would constitute a violation
of any Applicable Laws. In addition, the Option may not be exercised until such
time as the Plan has been approved by the shareholders of the Company.
6. Termination or Change of Continuous Service. If the Grantee’s Continuous
Service terminates other than for Cause, the Grantee may, but only during the
Post-Termination Exercise Period, exercise the portion of the Option that was
vested at the date of such termination (the “Termination Date”). If the
Grantee’s Continuous Service is terminated for Cause, the Grantee’s right to
exercise the Option shall, except as otherwise determined by the Administrator,
terminate concurrently with the termination of the Grantee’s Continuous Service
(also the “Termination Date”). In no event may the Option be exercised later
than the Expiration Date set forth in the Notice. If the Grantee’s status
changes from Employee, Director or Consultant to any other status of Employee,
Director or Consultant, the Option shall remain in effect and vesting of the
Option shall continue only to the extent determined by the Administrator as of
such change in status; provided, however, with respect to any Incentive Stock
Option that remains in effect after a change in status from Employee to Director
or Consultant, such Incentive Stock Option shall cease to be treated as an
Incentive Stock Option and shall be treated as a Non-Qualified Stock Option on
the day three (3) months and one (1) day following such change in status. Except
as provided in Sections 7 and 8 below, to the extent that the Option was
unvested on the Termination Date, such unvested portion of the Option shall
terminate. In addition, except as provided in Sections 7 and 8 below, if the
Grantee does not exercise the vested portion of the Option within the
Post-Termination Exercise Period, such vested portion of the Option shall
terminate.
 
7. Disability of Grantee. If the Grantee’s Continuous Service terminates as a
result of his or her Disability, the Grantee may, but only within twelve
(12) months from the Termination Date (and in no event later than the Expiration
Date), exercise the portion of the Option that was vested on the Termination
Date; provided, however, that if such


22
Active/44772017.2

--------------------------------------------------------------------------------





Disability is not a “disability” as such term is defined in Section 22(e)(3) of
the Code and the Option is an Incentive Stock Option, such Incentive Stock
Option shall cease to be treated as an Incentive Stock Option and shall be
treated as a Non-Qualified Stock Option on the day three (3) months and one
(1) day following the Termination Date. To the extent that the Option was
unvested on the Termination Date, such unvested portion of the Option shall
terminate. In addition, if the Grantee does not exercise the vested portion of
the Option within the time specified herein, such vested portion of the Option
shall terminate. Section 22(e)(3) of the Code provides that an individual is
permanently and totally disabled if he or she is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve
(12) months.
8. Death of Grantee. If the Grantee’s Continuous Service terminates as a result
of his or her death, or in the event of the Grantee’s death during the
Post-Termination Exercise Period or during the twelve (12) month period
following the Grantee’s termination of Continuous Service as a result of his or
her Disability, the Grantee’s estate, or a person who acquired the right to
exercise the Option by bequest or inheritance, may exercise the portion of the
Option that was vested at the Termination Date, within twelve (12) months from
the date of death (but in no event later than the Expiration Date). To the
extent that the Option was unvested on the date of death, such unvested portion
of the Option shall terminate. In addition, if the vested portion of the Option
is not exercised within the time specified herein, such vested portion of the
Option shall terminate.
9. Transferability of Option. The Option, if an Incentive Stock Option, may not
be transferred in any manner other than by will or by the laws of descent and
distribution and may be exercised during the lifetime of the Grantee only by the
Grantee. The Option, if a Non-Qualified Stock Option, may not be transferred in
any manner other than by will or by the laws of descent and distribution,
provided, however, that a Non-Qualified Stock Option may be transferred to
members of the Grantee’s Immediate Family to the extent and in the manner
authorized by the Administrator. The terms of the Option shall be binding upon
the executors, administrators, heirs and successors of the Grantee.
10. Term of Option. The Option must be exercised no later than the Expiration
Date set forth in the Notice or such earlier date as otherwise provided herein.
After the Expiration Date or such earlier date, the Option shall be of no
further force or effect and may not be exercised.
11. Stop-Transfer Notices. In order to ensure compliance with the restrictions
on transfer set forth in this Option Agreement, the Notice or the Plan, the
Company may issue appropriate “stop transfer” instructions to its transfer
agent, if any, and, if the Company transfers its own securities, it may make
appropriate notations to the same effect in its own records.
12. Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Option Agreement or (ii) to treat as owner of
such Shares or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such Shares have been so transferred.
13. Tax Consequences. Set forth below is a brief summary as of the date of this
Option Agreement of some of the federal tax consequences of exercise of the
Option and disposition of the Shares. This summary is necessarily incomplete,
and the tax laws and regulations are subject to change. The Grantee should
consult a tax adviser before exercising the Option or disposing of the Shares.
(a) Exercise of Incentive Stock Option. If the Option qualifies as an Incentive
Stock Option, there will be no regular federal income tax liability upon the
exercise of the Option, although the excess, if any, of the Fair Market Value of
the Shares on the date of exercise over the Exercise Price will be treated as
income for purposes of the alternative minimum tax for federal tax purposes and
may subject the Grantee to the alternative minimum tax in the year of exercise.
 
(b) Exercise of Incentive Stock Option Following Disability. If the Grantee’s
Continuous Service terminates as a result of Disability that is not permanent
and total disability as such term is defined in Section 22(e)(3) of the Code, to
the extent permitted on the date of termination, the Grantee must exercise an
Incentive Stock Option within three (3) months of such termination for the
Incentive Stock Option to be qualified as an Incentive Stock Option.
Section 22(e)(3) of the Code provides that an individual is permanently and
totally disabled if he or she is unable to engage in


23
Active/44772017.2

--------------------------------------------------------------------------------





any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
twelve (12) months.
(c) Exercise of Non-Qualified Stock Option. On exercise of a Non-Qualified Stock
Option, the Grantee will be treated as having received compensation income
(taxable at ordinary income tax rates) equal to the excess, if any, of the Fair
Market Value of the Shares on the date of exercise over the Exercise Price. If
the Grantee is an Employee or a former Employee, the Company will be required to
withhold from the Grantee’s compensation or collect from the Grantee and pay to
the applicable taxing authorities an amount in cash equal to a percentage of
this compensation income at the time of exercise, and may refuse to honor the
exercise and refuse to deliver Shares if such withholding amounts are not
delivered at the time of exercise.
(d) Disposition of Shares. In the case of a Non-Qualified Stock Option, if
Shares are held for more than one year, any gain realized on disposition of the
Shares will be treated as long-term capital gain for federal income tax
purposes. In the case of an Incentive Stock Option, if Shares transferred
pursuant to the Option are held for more than one year after receipt of the
Shares and are disposed more than two years after the Date of Award, any gain
realized on disposition of the Shares also will be treated as capital gain for
federal income tax purposes and subject to the same tax rates and holding
periods that apply to Shares acquired upon exercise of a Non-Qualified Stock
Option. If Shares purchased under an Incentive Stock Option are disposed of
prior to the expiration of such one-year or two-year periods, any gain realized
on such disposition will be treated as compensation income (taxable at ordinary
income rates) to the extent of the difference between the Exercise Price and the
lesser of (i) the Fair Market Value of the Shares on the date of exercise, or
(ii) the sale price of the Shares.
14. Lock-Up Agreement.
(a) Agreement. The Grantee, if such person is an officer, director or owner of
greater than 5% of the Common Stock of the Company at such time (including, for
purposes of determining stock ownership, shares of Common Stock issuable upon
exercise of options or warrants, or conversion of securities convertible into
shares of Common Stock), and if requested by the Company and the lead
underwriter of any public offering of the Common Stock (the “Lead Underwriter”),
hereby irrevocably agrees not to sell, contract to sell, grant any option to
purchase, transfer the economic risk of ownership in, make any short sale of,
pledge or otherwise transfer or dispose of any interest in any Common Stock or
any securities convertible into or exchangeable or exercisable for or any other
rights to purchase or acquire Common Stock (except Common Stock included in such
public offering or acquired on the public market after such offering) during the
180-day period following the effective date of a registration statement of the
Company filed under the Securities Act of 1933, as amended, or such shorter
period of time as the Lead Underwriter may specify. The Grantee further agrees
to sign such documents as may be requested by the Lead Underwriter to effect the
foregoing and agrees that the Company may impose stop-transfer instructions with
respect to such Common Stock subject to the lock-up period until the end of such
period. The Company and the Grantee acknowledge that each Lead Underwriter of a
public offering of the Company’s stock, during the period of such offering and
for the 180-day period thereafter, is an intended beneficiary of this
Section 14.
(b) No Amendment Without Consent of Underwriter. During the period from
identification of a Lead Underwriter in connection with any public offering of
the Company’s Common Stock until the earlier of (i) the expiration of the
lock-up period specified in Section 14(a) in connection with such offering or
(ii) the abandonment of such offering by the Company and the Lead Underwriter,
the provisions of this Section 14 may not be amended or waived except with the
consent of the Lead Underwriter.
15. Code Section 409A Matters. This option is not intended to constitute
“nonqualified deferred compensation” within the meaning of Code Section 409A,
but rather is intended to be exempt from the application of Code Section 409A.
To the extent that this option is nevertheless deemed to be subject to Code
Section 409A for any reason, this option shall be interpreted in accordance with
Code Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the date on which this option was
granted (the “Grant Date”). Notwithstanding any provision herein to the
contrary, in the event that following the Grant Date, the Administrator (as
defined in the Plan) determines that this option may be or become subject to
Code Section 409A, the Administrator may adopt such amendments to the Plan
and/or this


24
Active/44772017.2

--------------------------------------------------------------------------------





option or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions that the
Administrator determines are necessary or appropriate to (a) exempt the Plan
and/or this option from the application of Code Section 409A and/or preserve the
intended tax treatment of the benefits provided with respect to this option, or
(b) comply with the requirements of Code Section 409A. Any such action may
include, but is not limited to, delaying payment, to the extent required in
order to avoid accelerated taxation and/or tax penalties under Code
Section 409A, to a Grantee who is a “specified employee” within the meaning of
Code Section 409A to the first day following the six-month period (or, if
earlier, the date of the Grantee’s death) on the date of the Grantee’s
“separation of service” as defined in Code Section 409A. The Company shall use
commercially reasonable efforts to implement the provisions of this Section 15
in good faith; provided that neither the Company, the Administrator nor any
Employee, Director or representative of the Company or of any of its Affiliates
shall have any liability to with respect to this Section 15. In the event this
Option and or the Award is deemed to be “nonqualified deferred compensation” as
defined in Code Section 409A, the value of such nonqualified deferred
compensation could become taxable to Grantee, and Grantee agrees to assume and
take full responsibility for any such tax consequences.
16. Entire Agreement: Governing Law. The Notice, the Plan and this Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing or writings (including an electronic or facsimile
transmission) signed by the Company and the Grantee. Nothing in the Notice, the
Plan or this Option Agreement (except as expressly provided therein) is intended
to confer any rights or remedies on any persons other than the parties. The
Notice, the Plan and this Option Agreement are to be construed in accordance
with and governed by the internal laws of the State of Colorado without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of Colorado to the
rights and duties of the parties. Should any provision of the Notice, the Plan
or this Option Agreement be determined by a court of law to be illegal or
unenforceable, such provision shall be enforced to the fullest extent allowed by
law and the other provisions shall nevertheless remain effective and shall
remain enforceable.
17. Headings. The captions used in the Notice and this Option Agreement are
inserted for convenience and shall not be deemed a part of the Option for
construction or interpretation.
18. Dispute Resolution. The provisions of this Section 18 shall be the exclusive
means of resolving disputes arising out of or relating to the Notice, the Plan
and this Option Agreement. The Company, the Grantee and the Grantee’s assignees
(the “parties”) shall attempt in good faith to resolve any disputes arising out
of or relating to the Notice, the Plan and this Option Agreement by negotiation
between individuals who have authority to settle the controversy. Negotiations
shall be commenced by either party by notice of a written statement of the
party’s position and the name and title of the individual who will represent the
party. Within thirty (30) days of the written notification, the parties shall
meet at a mutually acceptable time and place, and thereafter as often as they
reasonably deem necessary, to resolve the dispute. If the dispute is not
resolved by negotiation within ninety (90) days of the written notification, the
parties agree that any suit, action, or proceeding arising out of or relating to
the Notice, the Plan or this Option Agreement shall be brought in the United
States District Court for the District of Colorado (or should such court lack
jurisdiction to hear such action, suit or proceeding, in a Colorado state court
in Arapahoe County, Colorado) and that the parties shall submit to the
jurisdiction of such court. The parties irrevocably waive, to the fullest extent
permitted by law, any objection the party may have to the laying of venue for
any such suit, action or proceeding brought in such court. The parties also
expressly waive any right they have or may have to a jury trial of any such
suit, action or proceeding. If any one or more provisions of this Section 18
shall for any reason be held invalid or unenforceable, it is the specific intent
of the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.
 
 
19. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given, (i) when delivered personally;
(ii) when sent by facsimile, with written confirmation of receipt by the sending
facsimile machine; (iii) when sent by electronic transmission, upon written
confirmation of receipt by the receiving party; (iv) five business days after
being sent by registered or certified mail, return receipt requested, postage
prepaid; or (v) two business days after deposit with a private industry express
courier, with written confirmation of receipt,


25
Active/44772017.2

--------------------------------------------------------------------------------





addressed to the other party at its address as shown in these instruments, or to
such other address as such party may designate in writing from time to time to
the other party.
 
 
 
 
 
 
 
 
 
 
 
Signed:
 


Dated:                        
 
 
 
 
 
 
 
 
 
Grantee
 

 




26
Active/44772017.2

--------------------------------------------------------------------------------






 
EXHIBIT A
ADA-ES AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN
EXERCISE NOTICE
ADA-ES, Inc.
8100 SouthPark Way, Unit B
Littleton, CO 80120
Attention: Secretary
1. Effective as of today,                     , the undersigned (“Grantee”)
hereby elects to exercise the Grantee’s option to purchase      shares of the
Common Stock (the “Shares”) of ADA-ES, Inc. (the “Company”) under and pursuant
to the Company’s Amended and Restated 2007 Equity Incentive Plan, as amended
from time to time (the “Plan”) and the [    ] Incentive [    ] Non-Qualified
Stock Option Award Agreement (the “Option Agreement”) and Notice of Stock Option
Award (the “Notice”) dated             ,             . Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Exercise Notice.
2. Representations of the Grantee. The Grantee acknowledges that the Grantee has
received, read and understood the Notice, the Plan and the Option Agreement and
agrees to abide by and be bound by their terms and conditions. Grantee further
represents and warrants that: Grantee has such knowledge and experience in
financial and business matters and/or that Grantee has employed a purchaser
representative who has such knowledge and experience in financial and business
matters such that Grantee is capable of evaluating, either alone or together
with such purchaser representative engaged by Grantee, the merits and risks of
exercising the Option and owning the Shares; and (ii) that Grantee is acquiring
the Shares subject to the Option for his or her own account and not with any
present intention of selling or otherwise distributing the Common Stock, unless
the Shares are registered under the Securities Act of 1933, as amended, in which
case Grantee will be free to immediately sell the Shares into any market which
may exist therefor.
3. Rights as Shareholder. Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a shareholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option. The Company shall issue (or
cause to be issued) such stock certificate promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in Section 10 of the Plan.
The Grantee shall enjoy rights as a shareholder until such time as the Grantee
disposes of the Shares or the Company and/or its assignee(s) exercises the Right
of First Refusal or the Repurchase Right. Upon such exercise, the Grantee shall
have no further rights as a holder of the Shares so purchased except the right
to receive payment for the Shares so purchased in accordance with the provisions
of the Option Agreement, and the Grantee shall forthwith cause the
certificate(s) evidencing the Shares so purchased to be surrendered to the
Company for transfer or cancellation.
4. Shareholders Agreement. As a condition precedent to the exercise of the
Option, the Grantee agrees to deliver to the Company an executed Shareholders
Agreement in the form existing at the time of exercise of the Option (as
modified by the Company in its discretion).
 
5. Delivery of Payment. The Grantee herewith delivers to the Company the full
Exercise Price for the Shares, which, to the extent selected, shall be deemed to
be satisfied by use of the broker-dealer sale and remittance procedure to pay
the Exercise Price provided in Section 4(d) of the Option Agreement.
6. Tax Consultation. The Grantee understands that the Grantee may suffer adverse
tax consequences as a result of the Grantee’s purchase or disposition of the
Shares. The Grantee represents that the Grantee has consulted with any tax
consultants the Grantee deems advisable in connection with the purchase or
disposition of the Shares and that the Grantee is not relying on the Company for
any tax advice.
7. Taxes. The Grantee agrees to satisfy all applicable federal, state and local
income and employment tax withholding obligations and herewith delivers to the
Company the full amount of such obligations or has made


27
Active/44772017.2

--------------------------------------------------------------------------------





arrangements acceptable to the Company to satisfy such obligations. In the case
of an Incentive Stock Option, the Grantee also agrees, as partial consideration
for the designation of the Option as an Incentive Stock Option, to notify the
Company in writing within thirty (30) days of any disposition of any shares
acquired by exercise of the Option if such disposition occurs within two (2)
years from the Date of Award or within one (1) year from the date the Shares
were transferred to the Grantee. If the Company is required to satisfy any
federal, state or local income or employment tax withholding obligations as a
result of such an early disposition, the Grantee agrees to satisfy the amount of
such withholding in a manner that the Administrator prescribes.
8. Restrictive Legends. The Grantee understands and agrees that unless the
Shares are presently registered under the Securities Act of 1933, as amended,
the Company may cause the legends set forth below or legends substantially
equivalent thereto, to be placed upon any certificate(s) evidencing ownership of
the Shares together with any other legends that may be required by the Company
or by state or federal securities laws:
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER THE ACT OR, IN THE OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER OF THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR
HYPOTHECATION IS IN COMPLIANCE THEREWITH.
9. Successors and Assigns. The Company may assign any of its rights under this
Exercise Notice to single or multiple assignees, and this agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Exercise Notice shall be binding
upon the Grantee and his or her heirs, executors, administrators, successors and
assigns.
10. Headings. The captions used in this Exercise Notice are inserted for
convenience and shall not be deemed a part of this agreement for construction or
interpretation.
11. Dispute Resolution. The provisions of Section 18 of the Option Agreement
shall be the exclusive means of resolving disputes arising out of or relating to
this Exercise Notice.
12. Governing Law; Severability. This Exercise Notice is to be construed in
accordance with and governed by the internal laws of the State of Colorado
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
Colorado to the rights and duties of the parties. Should any provision of this
Exercise Notice be determined by a court of law to be illegal or unenforceable,
such provision shall be enforced to the fullest extent allowed by law and the
other provisions shall nevertheless remain effective and shall remain
enforceable.
13. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (i) when delivered personally;
(ii) when sent by facsimile, with written confirmation of receipt by the sending
facsimile machine; (iii) when sent by electronic transmission, upon written
confirmation of receipt by the receiving party; (iv) five business days after
being sent by registered or certified mail, return receipt requested, postage
prepaid; or (v) two business days after deposit with a private industry express
courier, with written confirmation of receipt, addressed to the other party at
its address as shown below beneath its signature, or to such other address as
such party may designate in writing from time to time to the other party.
 
14. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this agreement.
15. Entire Agreement. The Notice, the Plan, the Option Agreement and
Shareholders Agreement, if any, are incorporated herein by reference and
together with this Exercise Notice constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Grantee
with respect to the subject matter hereof, and may not be modified adversely to
the Grantee’s interest except by means of a writing or writings (including an
electronic or facsimile transmission) signed by the Company and the Grantee.
Nothing in the Notice, the Plan, the Option Agreement and this Exercise Notice
(except as expressly provided therein) is intended to confer any rights or
remedies on any persons other than the parties.


28
Active/44772017.2

--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
 
Submitted by:
 
 
 
 
 
Accepted by:
 
 
 
 
GRANTEE:
 
 
 
 
 
ADA-ES, Inc., a Colorado corporation
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
(Signature)
 
 
 
 
 
 
 
 
 
 
 
Address:
 
 
 
Address:
 
 
 
 
 
 
 
8100 SouthPark Way, Unit B
 
 
 
 
Littleton, CO 80120
 
 
 
 
 



 
 
 
 
 
 
 
 
 
 
 
 
 
Email:
 
 
 
 
 
 

 
 
 
 
 
 
 
 
 
Facsimile:
 
 
 
 
 
 



29
Active/44772017.2

--------------------------------------------------------------------------------









30
Active/44772017.2

--------------------------------------------------------------------------------








EXHIBIT B
ADA-ES AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN
INVESTMENT REPRESENTATION STATEMENT
 
 
 
 
GRANTEE:
 
 
 
 
COMPANY:
 
ADA-ES, Inc.
 
 
SECURITY:
 
COMMON STOCK
 
 
AMOUNT:
 
 
 
 
DATE:
 
 

    In connection with the purchase of the above-described securities (the
“Shares”), the undersigned Grantee represents to the Company the following:
(a) Grantee is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision to acquire the Shares. Grantee is acquiring these
Shares for investment for Grantee’s own account only and not with a view to, or
for resale in connection with, any “distribution” thereof within the meaning of
the Securities Act of 1933, as amended (the “Securities Act”).
(b) Grantee acknowledges and understands that unless the Shares are registered
under the Securities Act of 1933, as amended (the “Securities Act”), the shares
will constitute “restricted securities” under the Securities Act and will have
not been registered under the Securities Act in reliance upon a specific
exemption therefrom, which exemption depends upon among other things, the bona
fide nature of Grantee’s investment intent as expressed herein. Grantee further
understands that the Shares must be held indefinitely unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available. Grantee further acknowledges and understands that the
Company is under no obligation to register the Shares. Grantee understands that
unless the Shares are registered under the Securities Act at the time of
issuance, the certificate evidencing the Shares will be imprinted with a legend
which prohibits the transfer of the Shares unless they are registered or such
registration is not required in the opinion of counsel satisfactory to the
Company.
(c) Grantee is familiar with the provisions of Rule 144, each promulgated under
the Securities Act, which, in substance, permit limited public resale of
“restricted securities” acquired, directly or indirectly from the issuer
thereof, in a non-public offering subject to the satisfaction of certain
conditions.
If the shares are not registered for resale under an effective registration
statement on file with the Securities and Exchange Commission at the time of the
exercise of the Option, then the Shares may be resold in certain limited
circumstances subject to the provisions of Rule 144, which requires the resale
to occur not less than one year after the later of the date the Shares were sold
by the Company or the date the Shares were sold by an affiliate of the Company,
within the meaning of Rule 144; and, in the case of acquisition of the Shares by
an affiliate, or by a non-affiliate who subsequently holds the Shares less than
two (2) years, the satisfaction of the conditions set forth in sections (1),
(2), (3) and (4) of the paragraph immediately above.
 
(d) Grantee further understands that if all of the applicable requirements of
Rule 144 are not satisfied, that registration under the Securities Act,
compliance with Regulation A or some other registration exemption will be
required and that, notwithstanding the fact that Rule 144 is not exclusive, the
Staff of the Securities and Exchange Commission has expressed its opinion that
persons proposing to sell private placement securities other than in a
registered offering


31
Active/44772017.2

--------------------------------------------------------------------------------





and otherwise than pursuant to Rules 144 will have a substantial burden of proof
in establishing that an exemption from registration is available for such offers
or sales, and that such persons and their respective brokers who participate in
such transactions do so at their own risk. Grantee understands that no
assurances can be given that any such other registration exemption will be
available in such event.
 
 
(e)
Grantee represents that Grantee is a resident of the state of                
     .

 
 
 
 
Signature of Grantee:
 
 
 
 
[Print Name of Grantee]
 
 

 
 
 
 
 
 
Date:
 
                     ,             



32
Active/44772017.2

--------------------------------------------------------------------------------









33
Active/44772017.2

--------------------------------------------------------------------------------








EXHIBIT C
Addendum to the ADA-ES, Inc.
Amended and Restated 2007 Equity Incentive Plan
Option Agreement
For California Residents Only
    This Addendum is intended to comply with Section 25102(o) of the California
Corporations Code and any rules or regulations promulgated thereunder by the
California Department of Corporations. Any provision of the Plan or any Option
Agreement which is otherwise inconsistent with this Addendum or Section 25102(o)
of the California Securities Code shall, without further act or amendment by the
Company, be reformed to comply with Section 25102(o) of the California
Securities Code. Both the Common Stock and the Options that are the subject of
this Addendum if not yet qualified with the California Department of
Corporations and not yet exempt from such qualification, are subject to such
qualification, and the issuance of the Options prior to the qualification is
unlawful unless such issuance is exempt. The rights of the Company and the
Option holder with respect to Options that are the subject of this Addendum are
expressly conditioned on such exemption being available.
In addition to those provisions set forth in the Plan, any Option Agreement
and/or the Stockholders Agreement, Options granted to employees of the Company
or an Affiliate resident in California (“California Employees”) will be subject
to the following provisions:
 
 
1.
Each California Employee will receive financial statements of the Company
annually during the period such California Employee has Options outstanding.
This requirement does not apply to California Employees who are key employees
whose duties in connection with the Company or an Affiliate assure them access
to equivalent information.

 
 
2.
California Employees will have the right to exercise at least 20% of their
Options per year over 5 years from the date the Options are granted, subject to
reasonable conditions such as continued employment. However, in the case of
Options granted to California Employees who are officers, directors, managers,
or consultants of the Company or an Affiliate, the Options may become fully
exercisable, subject to reasonable conditions such as continued employment, at
any time or during any period established by the Company or an Affiliate.

 
 
3.
Unless employment of a California Employee is terminated “for cause” under
applicable law, the terms of the Plan, the Option Agreement, the Option grant or
California Employee’s contract of employment, the right to exercise the
California Employee’s Option in the event of termination of his or her
employment, to the extent the California Employee is entitled to exercise such
Option on the date his or her employment terminates, shall be as follows:

 
 
(i)
Such Option may be exercised for at least 6 months from the date of such
termination, if termination was caused by death or Disability.

  
 
(ii)
Such Option may be exercised for at least 30 days from the date of such
termination if termination was caused by other than death or Disability.

Notwithstanding the foregoing, such Option may not be exercised after the
expiration of the stated period of the Option.
 


34
Active/44772017.2

--------------------------------------------------------------------------------





 
4.
At the discretion of the Committee, the Company may reserve to itself and/or its
assignee in the Option Agreement, or any other agreement with the California
Employee, a right to repurchase Common Stock held by a California Employee or
his or her transferee in the event of such California Employee’s termination of
employment with the Company or an Affiliate at any time within 90 days after the
date of such termination (or in the case of Common Stock issued upon exercise of
an Option after such termination date, within 90 days after the date of such
exercise) for cash or cancellation of purchase money indebtedness, at:

 
 
(A)
no less than the Fair Market Value of such Common Stock as of the date of such
termination of employment, provided that such right to repurchase Common Stock
terminates when the common Stock has become publicly traded; or

 
 
(B)
the Option holder’s original purchase price, provided that such right to
repurchase Common Stock at the original purchase price lapses at the rate of at
lease 20% of the Common Stock subject to the Option per year over 5 years from
the date the Option is granted (without respect to the date the Option was
exercised or became exercisable).

Notwithstanding the foregoing, the Common Stock held by a California Employee
who is an officer, director, manager or consultant of the Company or an
Affiliate may be subject to additional or greater restrictions than those set
forth in this item 4 above.
 




35
Active/44772017.2

--------------------------------------------------------------------------------








RESTRICTED STOCK PURCHASE AGREEMENT
ADA-ES, INC. AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN
[Preliminary Note: Language appearing in boldface and angle brackets in both the
Notice and the Agreement refers to provisions that are electable, and the
language must be reviewed and either included or removed, as appropriate, in the
process of finalizing all agreements.]
NOTICE OF RESTRICTED STOCK PURCHASE AWARD
Grantee’s Name and Address:                                         
                                                    
                                                    
You have been granted the right to purchase shares of Common Stock of the
Company, subject to the terms and conditions of this Notice of Restricted Stock
Purchase Award (the “Notice”), under the ADA-ES, INC. Amended and Restated 2007
Equity Incentive Plan, as amended from time to time (the “Plan”) and the
Restricted Stock Purchase Award Agreement (the “Agreement”) attached hereto, as
follows. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Notice.
 
 
Award Number:                                                


Grant Date:                                                


Vesting Commencement
Date:                                                    


Purchase Price per Share:                                            


Total Number of Shares
Of Common Stock
Awarded:                                                    


Total Purchase Price:                                            


Award Number:                                Vesting Schedule:             
Subject to Grantee’s Continuous Service and other limitations set forth in this
Notice, the Agreement and the Plan, the Shares will “vest” in accordance with
the following schedule:
NOTE: CHOOSE ONE OF THE FOLLOWING ALTERNATIVES, OR SOME OTHER VESTING SCHEDULE.
ANY INAPPLICABLE LANGUAGE SHOULD BE DELETED FOR FINALIZING THE DOCUMENTS FOR THE
GRANT.
<25% of the Total Number of Shares of Common Stock Awarded shall vest twelve
(12) months after the Vesting Commencement Date, and 1/48 of the Total Number of
Shares of Common Stock Awarded shall vest each month thereafter until the Shares
are fully vested.>
 
<25% of the Total Number of Shares of Common Stock Awarded shall vest twelve
(12) months after the Vesting Commencement Date, and an additional 25% of the
Total Number of Shares of Common Stock Awarded shall vest on each yearly
anniversary of the Vesting Commencement Date thereafter.>


36
Active/44772017.2

--------------------------------------------------------------------------------





<25% of the Total Number of Shares of Common Stock Awarded shall vest twelve
(12) months after the Vesting Commencement Date, and 1/16 of the Total Number of
Shares of Common Stock Awarded shall vest on each three (3) month anniversary of
the Vesting Commencement Date thereafter.>
<During any authorized leave of absence, the vesting of the Shares shall be
suspended <after the leave of absence exceeds a period of <ninety (90)> days>.
Vesting of the Shares shall resume upon the Grantee’s termination of the leave
of absence and return to Continuous Service. The Vesting Schedule of the Shares
shall be extended to the length of the suspension.>
<In the event of Grantee’s change in status from Employee or Director to
Consultant, the vesting of the Shares shall continue only to the extent
determined by the Administrator as of such change in status.>
For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Shares, that such Shares are no longer subject to repurchase at
the Purchase Price per Share; provided, however, that such Shares shall remain
subject to other restrictions on transfer set forth in the Agreement or the
Plan. Shares that have not vested are deemed “Restricted Shares.” If the Grantee
would become vested in a fraction of a Restricted Share, such Restricted Share
shall not vest until the Grantee becomes vested in the entire Share.
Notwithstanding the foregoing, the Shares subject to this Notice will be subject
to the provisions of the Agreement and Section 11 of the Plan relating to the
release of repurchase and forfeiture provisions in the event of a Corporate
Transaction or Change of Control.
IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement, and that signed copies of this Notice and
the Agreement (including signed copies of Exhibits A, B and C thereto, as
applicable) have been exchanged between the parties.
 
 
 
 
ADA-ES, INC.
 
 
By:
 
 
 
 
Title:
 
 

 


37
Active/44772017.2

--------------------------------------------------------------------------------







THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF GRANTEE’S CONTINUOUS SERVICE (NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THIS AWARD OR ACQUIRING SHARES HEREUNDER). THE GRANTEE
FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE AGREEMENT, NOR
IN THE PLAN, SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT TO
CONTINUATION OF GRANTEE’S CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN ANY WAY
WITH THE GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE GRANTEE’S
CONTINUOUS SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT
NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, GRANTEE’S STATUS IS AT
WILL.
The Grantee acknowledges receipt of a copy of the Plan and the Agreement
(including Exhibits A, B & C thereto) and represents that he or she is familiar
with the terms and provisions thereof, and hereby accepts the Award subject to
all of the terms and provisions hereof and thereof. The Grantee has reviewed
this Notice, the Agreement and the Plan in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Notice and
fully understands all provisions of this Notice, the Agreement and the Plan. The
Grantee hereby agrees that all disputes arising out of or relating to this
Notice, the Plan and the Agreement shall be resolved in accordance with
Section 21 of the Agreement. The Grantee further agrees to notify the Company
upon any change in the residence address indicated in this Notice.
 
 
 
 
 
 
Dated:                      
 
Signed:
 
______________________________________
 
 
 
 
 
Print Name:
 
______________________________________







38
Active/44772017.2

--------------------------------------------------------------------------------








 
Award Number:                     
ADA-ES INC. AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN
RESTRICTED STOCK PURCHASE AWARD AGREEMENT
1. Purchase of Shares. ADA-ES INC., a Colorado corporation (the “Company”),
hereby issues and sells to the Grantee (the “Grantee”) named in the Notice of
Restricted Stock Purchase Award (the “Notice”), the Total Number of Shares of
Common Stock Awarded set forth in the Notice (the “Shares”) for a Purchase Price
per Share set forth in the Notice (the “Total Purchase Price”), subject to the
Notice, this Restricted Stock Purchase Award Agreement (the “Agreement”) and the
terms and provisions of the Company’s Amended and Restated 2007 Equity Incentive
Plan, as amended from time to time (the “Plan”), which is incorporated herein by
reference. Payment for the Shares in the amount of the Total Purchase Price set
forth in the Notice shall be made to the Company upon execution of the Notice.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Agreement. All Shares sold hereunder will be
deemed issued to the Grantee as fully paid and nonassessable shares, and the
Grantee will have the right to vote the Shares at meetings of the Company’s
shareholders. The Company shall pay any applicable stock transfer taxes imposed
upon the issuance of the Shares to the Grantee hereunder.
2. Method of Payment. Payment of the Total Purchase Price shall be by any of the
following, or a combination thereof, at the election of the Grantee; provided,
however, that such payment method does not then violate an Applicable Law:
 
 
(a)
cash;

 
 
(b)
check; or

 
 
(c)
<provided that the Total Purchase Price for the Shares being purchased exceeds
<              thousand dollars ($        ,000)>, payment pursuant to a
promissory note as described below.

 
 
(i)
The promissory note shall have a term of               (    ) years with
principal and interest payable in               (    ) equal annual
installments;

 
 
(ii)
The promissory note shall bear interest at the minimum rate required by the
federal tax laws to avoid the imputation of >interest income to the Company and
compensation income to the Grantee;

 
 
(iii)
The Grantee shall be personally liable for payment of the promissory note and
the promissory note shall be secured by the Shares purchased upon delivery of
the promissory note, or such other collateral of equal or greater value, in a
manner satisfactory to the Administrator with such documentation as the
Administrator may request; and

 
 
(iv)
The promissory note shall become due and payable upon the occurrence of any or
all of the following events: (A) the sale or >transfer of the Shares purchased
with the promissory note; (B) termination of the Grantee’s Continuous Service
for any reason other than death or disability; or (C) the first anniversary of
the termination of the Grantee’s Continuous Service due to death or disability.>

NOTE: If the Company is going to extend credit, it must confirm that it complies
with any applicable Federal Reserve requirements relating to the extension of
credit>
 


39
Active/44772017.2

--------------------------------------------------------------------------------





3. Transfer Restrictions. The Shares sold to the Grantee hereunder may not be
sold, transferred by gift, pledged, hypothecated, or otherwise transferred or
disposed of by the Grantee prior to the date when the Shares become vested
pursuant to the Vesting Schedule set forth in the Notice. Any attempt to
transfer Restricted Shares in violation of this Section 3 will be null and void
and will be disregarded. Before the Shares fully vest, the Shares will be
subject to the Company’s Repurchase Rights as set forth in Section 9 below.
4. Escrow of Stock. For purposes of facilitating the enforcement of the
provisions of this Agreement, the Grantee agrees, immediately upon receipt of
the certificate(s) for the Restricted Shares, to deliver such certificate(s),
together with an Assignment Separate from Certificate in the form attached
hereto as Exhibit A, executed in blank by the Grantee and the Grantee’s spouse
(if required for transfer) with respect to each such stock certificate, to the
Secretary or Assistant Secretary of the Company, or their designee, to hold in
escrow for so long as such Restricted Shares have not vested pursuant to the
Vesting Schedule set forth in the Notice and continue to be subject to the
Company’s Repurchase Rights, with the authority to take all such actions and to
effectuate all such transfers and/or releases as may be necessary or appropriate
to accomplish the objectives of this Agreement in accordance with the terms
hereof. The Grantee hereby acknowledges that the appointment of the Secretary or
Assistant Secretary of the Company (or their designee) as the escrow holder
hereunder with the stated authorities is a material inducement to the Company to
make this Agreement and that such appointment is coupled with an interest and is
accordingly irrevocable. The Grantee agrees that such escrow holder shall not be
liable to any party hereto (or to any other party) for any actions or omissions
unless such escrow holder is grossly negligent relative thereto. The escrow
holder may rely upon any letter, notice or other document executed by any
signature purported to be genuine and may resign at any time. Upon the vesting
of all Restricted Shares and termination of the Company’s <Right of First
Refusal> <and Repurchase Right>, the escrow holder will, without further order
or instruction, transmit to the Grantee the certificate evidencing such Shares,
subject, however, to satisfaction of any withholding obligations provided in
Section 6 below, <and subject to the terms of any security agreement executed in
connection with the purchase of the Shares by means of a promissory note>
5. Distributions. Except as set forth in Section 9(e), the Company shall
disburse to the Grantee all dividends and other distributions paid or made in
cash with respect to the Shares and Additional Securities (whether vested or
not), less any applicable withholding obligations.
6. Section 83(b) Election and Withholding of Taxes. The Grantee shall provide
the Administrator with a copy of any timely election made pursuant to
Section 83(b) of the Internal Revenue Code or similar provision of state law
(collectively, an “83(b) Election”), a form of which is attached hereto as
Exhibit B. If the Grantee makes a timely 83(b) Election, the Grantee shall
immediately pay the Company the amount necessary to satisfy any applicable
foreign, federal, state, and local income and employment tax withholding
obligations. If the Grantee does not make a timely 83(b) Election, the Grantee
shall, as Restricted Shares vest, or at the time withholding is otherwise
required by any Applicable Law, pay the Company the amount necessary to satisfy
any applicable foreign, federal, state, and local income and employment tax
withholding obligations. The Grantee may satisfy his or her withholding
obligations by authorizing the Company to transfer to the Company the number of
vested Shares held in escrow that have an aggregate Fair Market Value equal to
the withholding obligations. The Grantee hereby represents that he or she
understands (a) the contents and requirements of the 83(b) Election, (b) the
application of Section 83(b) to the receipt of the Shares by the Grantee
pursuant to this Agreement, (c) the nature of the election to be made by the
Grantee under Section 83(b) and the consequences of either making or not making
the 83(b) Election, and (d) the effect and requirements of the 83(b) Election
under relevant state and local tax laws. The Grantee further represents that he
or she intends OR does not intend to file an election pursuant to Section 83(b)
with the Internal Revenue Service within thirty (30) days following the date of
this Agreement, and submit a copy of such election with his or her federal tax
return for the calendar year in which the date of this Agreement falls.
[NOTE: Grantee must cross through the inapplicable language in the preceding
paragraph, and initial here:                     .]
7. Additional Securities. Any securities received as the result of ownership of
the Restricted Shares (the “Additional Securities”), including, but not by way
of limitation, warrants, options and securities received as a stock dividend or
stock split, or as a result of a recapitalization or reorganization or other
similar change in the Company’s capital structure, shall be retained in escrow
in the same manner and subject to the same conditions and restrictions as the
Restricted Shares with respect to which they were issued, including, without
limitation, the Vesting Schedule set


40
Active/44772017.2

--------------------------------------------------------------------------------





forth in the Notice and the Company’s Repurchase Rights. The Grantee shall be
entitled to direct the Company to exercise any warrant, option or other right
received as Additional Securities upon supplying the funds necessary to do so,
in which event the securities so purchased shall constitute Additional
Securities, but the Grantee may not direct the Company to sell any such warrant,
option or right. If Additional Securities consist of a convertible security, the
Grantee may exercise any conversion right, and any securities so acquired shall
constitute Additional Securities. Appropriate adjustments to reflect the
distribution of Additional Securities shall be made to the price per share to be
paid upon the exercise of the Repurchase Right in order to reflect the effect of
any such transaction upon the Company’s capital structure. In the event of any
change in certificates evidencing the Shares or the Additional Securities by
reason of any recapitalization, reorganization or other transaction that results
in the creation of Additional Securities, the escrow holder is authorized to
deliver to the issuer the certificates evidencing the Shares or the Additional
Securities in exchange for the certificates of the replacement securities.
8. Company’s Repurchase Rights.
(a)(Grant of Repurchase Rights. The Company is hereby granted the right to
repurchase all or any portion of the Shares that are Restricted Shares (the
“Repurchase Right”) exercisable at any time during the period commencing on the
date the Grantee’s Continuous Service terminates for any reason, with or without
cause (including death or disability) (the “Termination Date”) and ending ninety
(90) days after the first date on which the Repurchase Right may be exercised
without incurring an accounting expense with respect to such exercise (the
“Share Repurchase Period”).
(b) Exercise of the Repurchase Right. The Repurchase Right shall be exercisable
by written notice delivered to the Grantee prior to the expiration of the Share
Repurchase Period. The notice shall indicate the number of Shares to be
repurchased and the date on which the repurchase is to be effected, such date to
be not later than the last day of the Share Repurchase Period. On the date on
which the repurchase is to be effected, the Company and/or its assigns shall pay
to the Grantee in cash or cash equivalents (including the cancellation of any
purchase-money indebtedness) for Restricted Shares being repurchased, the
Purchase Price per Share previously paid by the Grantee to the Company for such
Shares. Upon such payment to the Grantee or into escrow for the benefit of the
Grantee, the Company and/or its assigns shall become the legal and beneficial
owner of the Shares being repurchased and all rights and interest thereon or
related thereto, and the Company shall have the right to transfer to its own
name or its assigns the number of Shares being repurchased, without further
action by the Grantee.
(c) Assignment. Whenever the Company shall have the right to purchase Shares
under this Repurchase Right, the Company may designate and assign one or more
employees, officers, directors or shareholders of the Company or other persons
or organizations, to exercise all or a part of the Company’s Repurchase Right.
(d) Termination of the Repurchase Right. The Repurchase Right shall terminate
with respect to any Shares for which it is not timely exercised. In addition,
the Repurchase Right shall terminate, and cease to be exercisable, with respect
to all vested Shares upon the date on which such shares cease to be Restricted
Shares.
(e) Corporate Transaction/ Change of Control. Immediately prior to the
consummation of a Corporate Transaction described in Section 2(q)(i), (ii) or
(iii) of the Plan or a Change of Control, the Repurchase Right as to all vested
Shares shall automatically lapse in its entirety, except to the extent this
Agreement is Assumed, in which case the Repurchase Right shall apply to the new
capital stock or other property received in exchange for the vested Shares in
consummation of the Corporate Transaction or Change of Control, but only to the
extent the vested Shares are at the time covered by such right. The Repurchase
Right as to Restricted Shares shall apply to the new capital stock or other
property (including cash paid other than as a regular cash dividend) received in
exchange for the Shares in consummation of the Corporate Transaction and such
stock or property shall be deemed Additional Securities for purposes of this
Agreement, but only to the extent the Shares are at the time covered by such
Repurchase Right. Appropriate adjustments shall be made to the price per share
payable upon exercise of the Repurchase Right to reflect the effect of the
Corporate Transaction or Related Entity Disposition.
 
<NOTE: This section does not contemplate the termination of the Repurchase Right
for unvested Shares upon a Corporate Transaction or Related Entity Disposition.
If the Repurchase Right for unvested Shares were to terminate on an acquisition,
the Award is in effect “accelerated,” in that the Grantee would receive full
consideration for the shares on a Corporate Transaction although the vesting
time periods have not elapsed.


41
Active/44772017.2

--------------------------------------------------------------------------------





Consideration should be given to whether either of the following provisions
should be added to all agreements or to agreements for specific individuals. <To
the extent that this Agreement will not be Assumed, the Repurchase Right as to
such Restricted Shares shall automatically lapse.> Another possibility is to
give the Company the option to repurchase the unvested Shares (at the Exercise
Price per Share for the unvested Shares) in a Corporate Transaction if the
Agreement is not Assumed. [Such a provision would mean that the Grantee only
receives the acquisition consideration for the vested shares and results in the
Grantee receiving the consideration that he would have received if he had vested
options rather than purchased shares.] <To the extent that this Agreement is not
Assumed, the Company shall have the Repurchase Right as to such Restricted
Shares pursuant to Section 9(a) of this Agreement, except that the Share
Repurchase Period shall be the sixty (60) day period immediately preceding the
consummation of the Corporate Transaction or Related Entity Disposition.>
9. Stop-Transfer Notices. In order to ensure compliance with the restrictions on
transfer set forth in this Agreement, the Notice or the Plan, the Company may
issue appropriate “stop transfer” instructions to its transfer agent, if any,
and, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
10. Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.
11. Restrictive Legends. Grantee understands and agrees that the Company may
cause the legends set forth below or legends substantially equivalent thereto,
to be placed upon any certificate(s) evidencing ownership of the Shares, as
applicable, together with any other legends that may be required by the Company
or by state or federal securities laws:
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR, IN THE
OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER,
SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE THEREWITH.
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER, A REPURCHASE RIGHT HELD BY THE ISSUER OR ITS ASSIGNEE(S) AS SET
FORTH IN THE RESTRICTED STOCK PURCHASE AGREEMENT BETWEEN THE ISSUER AND THE
ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE
PRINCIPAL OFFICE OF THE ISSUER SUCH TRANSFER RESTRICTIONS AND REPURCHASE RIGHT
ARE BINDING ON TRANSFEREES OF THESE SHARES.
12. Lock-Up Agreement.
(a) Agreement. Grantee, if such person is an officer, director or owner of
greater than 5% of the Common Stock of the Company at such time (including, for
purposes of determining stock ownership, shares of Common Stock issuable upon
exercise of options or warrants, or conversion of securities convertible into
shares of Common Stock), and if requested by the Company and the lead
underwriter of any public offering of the Common Stock or other securities of
the Company (the “Lead Underwriter”), hereby irrevocably agrees not to sell,
contract to sell, grant any option to purchase, transfer the economic risk of
ownership in, make any short sale of, pledge or otherwise transfer or dispose of
any interest in any Common Stock or any securities convertible into or
exchangeable or exercisable for or any other rights to purchase or acquire
Common Stock (except Common Stock included in such public offering or acquired
on the public market after such offering) during the 180-day period following
the effective date of a registration statement of the Company filed under the
Securities Act of 1933, as amended, or such shorter period of time as the Lead
Underwriter shall specify. Grantee further agrees to sign such documents as may
be requested by the Lead Underwriter to effect the foregoing and agrees that the
Company may impose stop-transfer instructions with respect to such Common Stock
subject until the end of such period. The Company and Grantee acknowledge that
each Lead Underwriter of a public offering of the Company’s stock, during the
period of such offering and for the 180-day period thereafter, is an intended
beneficiary of this Section 13.


42
Active/44772017.2

--------------------------------------------------------------------------------





(b) No Amendment Without Consent of Underwriter. During the period from
identification as a Lead Underwriter in connection with any public offering of
the Company’s Common Stock until the earlier of (i) the expiration of the
lock-up period specified in Section 13(a) in connection with such offering or
(ii) the abandonment of such offering by the Company and the Lead Underwriter,
the provisions of this Section 13 may not be amended or waived except with the
consent of the Lead Underwriter.
12. Grantee’s Representations. In the event the Shares purchasable pursuant to
this Agreement have not been registered under the Securities Act of 1933, as
amended, at the time of purchase, the Grantee shall, if required by the Company,
concurrently with the purchase of the Shares, deliver to the Company his or her
Investment Representation Statement in the form attached hereto as Exhibit C.
13. Transferability. No benefit payable under, or interest in, this Agreement or
in the shares of Common Stock that are scheduled to be issued hereunder shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge and any such attempted action shall be void and no
such benefit or interest shall be, in any manner, liable for, or subject to,
your or your beneficiary’s debts, contracts, liabilities or torts; provided,
however, nothing in this Section 14 shall prevent transfer (i) by will, (ii) by
applicable laws of descent and distribution or (iii) to an Alternate Payee to
the extent that a QDRO so provides, as further described in Section 20 of the
Plan.
14. No Contract for Employment. This Agreement is not an employment or service
contract and nothing in this Agreement shall be deemed to create in any way
whatsoever any obligation of the Grantee to continue in the employ or service of
the Company, or of the Company to continue to employ Grantee.
15. Applicability of Plan. This Agreement is subject to all the provisions of
the Plan, which provisions are hereby made a part of this Agreement, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of this Agreement and those of the
Plan, the provisions of the Plan shall control.
16. No Compensation Deferral. This Award is not intended to constitute
“nonqualified deferred compensation” within the meaning of Code Section 409A,
but rather is intended to be exempt from the application of Code Section 409A.
To the extent that the Award is nevertheless deemed to be subject to Code
Section 409A for any reason, this Award shall be interpreted in accordance with
Code Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the Grant Date. Notwithstanding any
provision herein to the contrary, in the event that following the Grant Date,
the Administrator (as defined in the Plan) determines that the Award may be or
become subject to Code Section 409A, the Administrator may adopt such amendments
to the Plan and/or this Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Administrator determines are necessary or
appropriate to (a) exempt the Plan and/or the Award from the application of Code
Section 409A and/or preserve the intended tax treatment of the benefits provided
with respect to this option, or (b) comply with the requirements of Code
Section 409A. Any such action may include, but is not limited to, delaying
payment, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Code Section 409A, to a Grantee who is a “specified
employee” within the meaning of Code Section 409A to the first day following the
six-month period (or, if earlier, the date of the Grantee’s death) on the date
of the Grantee’s “separation of service” as defined in Code Section 409A. The
Company shall use commercially reasonable efforts to implement the provisions of
this Section 17 in good faith; provided that neither the Company, the
Administrator nor any Employee, Director or representative of the Company or of
any of its Affiliates shall have any liability to with respect to this
Section 17.
 
17. Acknowledgement. By electing to accept this Agreement, you acknowledge
receipt of this Agreement and hereby confirm your understanding that the terms
set forth in this Agreement constitute, subject to the terms of the Plan, which
terms shall control in the event of any conflict between the Plan and this
Agreement, the entire agreement and understanding of the parties with respect to
the matters contained herein and supersede any and all prior agreements,
arrangements and understandings, both oral and written, between the parties
concerning the subject matter of this Agreement. The Company may, in its sole
discretion, decide to deliver any documents related to Units awarded under the
Plan or future Units that may be awarded under the Plan by electronic means or
request your consent to participate in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to


43
Active/44772017.2

--------------------------------------------------------------------------------





participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
18. Entire Agreement: Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. These agreements are
to be construed in accordance with and governed by the internal laws of the
State of Delaware, without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of Delaware to the rights and duties of the parties. Should
any provision of the Notice or this Agreement be determined by a court of law to
be illegal or unenforceable, the other provisions shall nevertheless remain
effective and shall remain enforceable.
19. Headings. The captions used in this Agreement are inserted for convenience
and shall not be deemed a part of this Agreement for construction or
interpretation.
20. Dispute Resolution The provisions of this Section 21 shall be the exclusive
means of resolving disputes arising out of or relating to the Notice, the Plan
and this Agreement. The Company, the Grantee, and the Grantee’s assignees (the
“parties”) shall attempt in good faith to resolve any disputes arising out of or
relating to the Notice, the Plan and this Agreement by negotiation between
individuals who have authority to settle the controversy. Negotiations shall be
commenced by either party by notice of a written statement of the party’s
position and the name and title of the individual who will represent the party.
Within thirty (30) days of the written notification, the parties shall meet at a
mutually acceptable time and place, and thereafter as often as they reasonably
deem necessary, to resolve the dispute. If the dispute has not been resolved by
negotiation, the parties agree that any suit, action, or proceeding arising out
of or relating to the Notice, the Plan or this Agreement shall be brought in the
Courts of the State of Colorado, and the parties shall submit to the
jurisdiction of such courts. The parties irrevocably waive, to the fullest
extent permitted by law, any objection the party may have to the laying of venue
for any such suit, action or proceeding brought in such court. THE PARTIES ALSO
EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING. If any one or more provisions of this Section 17
shall for any reason be held invalid or unenforceable, it is the specific intent
of the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.
21. Compliance with Laws. Notwithstanding anything contained in this Agreement
or the Plan, the Company may not take any actions hereunder, and no award shall
be granted, that would violate the Securities Act of 1933, as amended (the
“Act”), the Securities Exchange Act of 1934, as amended, the Code, or any other
securities or tax or other applicable law or regulation. Notwithstanding
anything to the contrary contained herein, the shares issuable upon vesting
shall not be issued unless such shares are then registered under the Act, or, if
such shares are not then so registered, the Company has determined that such
vesting and issuance would be exempt from the registration requirements of the
Act.
22. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail (if the parties are within
the United States) or upon deposit for delivery by an internationally recognized
express mail courier service (for international delivery of notice), with
postage and fees prepaid, addressed to the other party at its address as shown
beneath its signature in the Notice, or to such other address as such party may
designate in writing from time to time to the other party.
 
 
 
 
Signature of Grantee:
 
 
 
 
 
 
[Printed Name of Grantee]
 
 



44
Active/44772017.2

--------------------------------------------------------------------------------







 
 
 
 
 
Date:
 
                      ,         
 
ADA-ES, Inc.:
 
 
By:
 
 
 
 
[Printed Name and Title of Officer]
 
 
Date:
 
                      ,         





45
Active/44772017.2

--------------------------------------------------------------------------------






EXHIBIT A
STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
[Please sign this document but do not date it. The date and information of the
transferee will be completed if and when the shares are assigned.]
FOR VALUE RECEIVED,                           hereby sells, assigns and
transfers unto                      ,                      (            ) shares
of the Common Stock of ADA-ES, Inc., a Colorado corporation (the “Company”),
standing in his name on the books of, the Company represented by Certificate
No.               herewith, and does hereby irrevocably constitute and appoint
the Secretary of the Company attorney to transfer the said stock in the books of
the Company with full power of substitution.
DATED:                      
                                                                
                         
The undersigned spouse of                       joins in this assignment.
Dated:                      
 
 
 
 
 
 
 
 
 
(Spouse of                                                  )
 
 

 


46
Active/44772017.2

--------------------------------------------------------------------------------











47
Active/44772017.2

--------------------------------------------------------------------------------






EXHIBIT B
ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986
The undersigned taxpayer hereby elects, pursuant to the Internal Revenue Code,
to include in gross income for 20      the amount of any compensation taxable in
connection with the taxpayer’s receipt of the property described below:
 
1.
The name, address, taxpayer identification number and taxable year of the
undersigned are:

    TAXPAYER’S NAME:
    SPOUSE’S NAME:
    TAXPAYER’S SOCIAL SECURITY NO.:
    SPOUSE’S SOCIAL SECURITY NO.:
    TAXABLE YEAR: Calendar Year 20     
    ADDRESS:
 
2.
The property which is the subject of this election is       shares of common
stock of ADA-ES, Inc.

 
3.
The property was transferred to the undersigned on              , 20    .

 
4.
The property is subject to the following restrictions.

 
5.
The fair market value of the property at the time of transfer (determined
without regard to any restriction other than a restriction which by its terms
will never lapse) is:

$          per share x      shares = $         .
 
6.
The undersigned paid $          per share x      shares for the property
transferred or a total of $         .

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The undersigned taxpayer is the person performing the
services in connection with the transfer of said property.
The undersigned will file this election with the Internal Revenue Service office
to which he files his annual income tax return not later than 30 days after the
date of transfer of the property. A copy of the election also will be furnished
to the person for whom the services were performed. Additionally, the
undersigned will include a copy of the election with his income tax return for
the taxable year in which the property is transferred. The undersigned
understands that this election will also be effective as an election under
              law.
 
 
 
 
 
 
 
 
Dated:
 
 
 
 
 
 
 
 
 
 
 
 
Taxpayer
The undersigned spouse of taxpayer joins in this election.
 
 
 
 
 
 
 
 
Dated:
 
 
 
 
 
 
 
 
 
 
 
 
Spouse of Taxpayer



48
Active/44772017.2

--------------------------------------------------------------------------------











49
Active/44772017.2

--------------------------------------------------------------------------------






 
EXHIBIT C
ADA-ES, INC. AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN
INVESTMENT REPRESENTATION STATEMENT
 
 
 
 
 
 
 
 
GRANTEE
 
:
 
 
 
 
 
 
 
 
COMPANY
 
:
 
 
 
 
 
 
 
 
SECURITY
 
:
 
COMMON STOCK
 
 
 
 
 
 
AMOUNT
 
:
 
 
 
 
 
 
 
 
DATE
 
:
 
 
 
 

    In connection with the purchase of the above-listed Securities, the
undersigned Grantee represents to the Company the following:
(a) Grantee is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision to acquire the Securities. Grantee is acquiring these
Securities for investment for Grantee’s own account only and not with a view to,
or for resale in connection with, any “distribution” thereof within the meaning
of the Securities Act of 1933, as amended (the “Securities Act”).
(b) Grantee acknowledges and understands that the Securities constitute
“restricted securities” under the Securities Act and have not been registered
under the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon among other things, the bona fide nature of Grantee’s
investment intent as expressed herein. In this connection, Grantee understands
that, in the view of the Securities and Exchange Commission, the statutory basis
for such exemption may be unavailable if Grantee’s representation was predicated
solely upon a present intention to hold these Securities for the minimum capital
gains period specified under tax statutes, for a deferred sale, for or until an
increase or decrease in the market price of the Securities, or for a period
of one year or any other fixed period in the future. Grantee further understands
that the Securities must be held indefinitely unless they are subsequently
registered under the Securities Act or an exemption from such registration is
available. Grantee further acknowledges and understands that the Company is
under no obligation to register the Securities. Grantee understands that the
certificate evidencing the Securities will be imprinted with a legend which
prohibits the transfer of the Securities unless they are registered or such
registration is not required in the opinion of counsel satisfactory to the
Company.
(c) Grantee is familiar with the provisions of Rule 144 promulgated under the
Securities Act, which, in substance, permit limited public resale of “restricted
securities” acquired, directly or indirectly from the issuer thereof, in a
non-public offering subject to the satisfaction of certain conditions. The
Securities may be resold in certain limited circumstances subject to the
provisions of Rule 144, which requires the resale to occur not less than one
year after the later of the date the Securities were sold by the Company or the
date the Securities were sold by an affiliate of the Company, within the meaning
of Rule 144; and, in the case of acquisition of the Securities by an affiliate,
or by a non-affiliate who subsequently holds the Securities less than two years,
(1) the resale being made through a broker in an unsolicited “broker’s
transaction” or in transactions directly with a market maker (as said term is
defined under the Securities Exchange Act of 1934); and, in the case of an
affiliate, (2) the availability of certain public information about the Company,
(3) the amount of Securities being sold during any three month period not
exceeding the limitations specified in Rule 144(e), and (4) the timely filing of
a Form 144, if applicable. Other restrictions may also apply to sales of the
Securities, and Grantee understands that the Securities may not be readily
resold, and that delays may occur in selling the Securities, even if they are
eligible for sale under Rule 144.


50
Active/44772017.2

--------------------------------------------------------------------------------





(d) Grantee further understands that in the event all of the applicable
requirements of Rule 144 are not satisfied, registration under the Securities
Act, compliance with Regulation A, or some other registration exemption will be
required; and that, notwithstanding the fact that Rule 144 is not exclusive, the
Staff of the Securities and Exchange Commission has expressed its opinion that
persons proposing to sell private placement securities other than in a
registered offering and otherwise than pursuant to Rule 144 will have a
substantial burden of proof in establishing that an exemption from registration
is available for such offers or sales, and that such persons and their
respective brokers who participate in such transactions do so at their own risk.
Grantee understands that no assurances can be given that any such other
registration exemption will be available in such event, and that the Securities
may not be salable by Grantee.
(e) Grantee represents that he is a resident of the State of                   
      .
 
 
Signature of Grantee:
 
 
 
 
[Print Name]
 
Date:
 



 
 
 
ADA-ES, INC.
 
 
By:
 
 
 



 
 
 
 
 
Title:
 
 



51
Active/44772017.2